The next item is the oral question to the Commission (O-0036/2005 - B6-0168/2005) by Mr Sifunakis, on combating doping in sport.
– Mr President, ladies and gentlemen, today's oral question and the related motion for a resolution by the Committee on Culture and Education on combating doping in sport follows on from extended efforts by the European Parliament.
I would merely remind you that the first initiative by the European Parliament on doping was the resolution of 7 September 2000 on the Commission communication on a Community support plan to combat doping in sport and that the last major initiative was the public hearing organised by our committee just last November, entitled 'Drug-taking in sport: obstacle to the ideal of athleticism', at which a large number of invited experts gave their views.
This public hearing was held after the Olympic Games in Athens, which demonstrated once again that doping in sport continues, unfortunately, to be a real and worsening phenomenon. It is worth noting that we had 22 incidents of athletes who tested positive during doping controls at the Athens Olympics, which was twice the number at Sidney.
Today's oral question relating to the motion for a resolution is the result of these previous initiatives and of the acute concern in our committee about the proportions which doping has taken on today in a bid to increase athletic performances.
The problem is two-fold.
On the one hand, doping is contrary to the ideals of athleticism, as put forward in the Olympic Charter on sport. The spirit of friendship, solidarity and fair play – in other words all the values which make sport a social, cultural and educational activity – are obviously irreconcilable with doping, the aims of which are to cheat and to acquire riches and fifteen minutes of fame.
On the other hand, doping is dangerous to the health of the athletes who take recourse to banned substances, often in knowledge of the inherent dangers. I should like here to comment in particular on the fact that chemical substances are used not only by professional athletes, but also by a large number of amateurs. According to a recent study by the European Commission, 6% of young people who train in fitness centres, in other words more than four million young people, use 'pharmaceutical' substances in a bid, of course, to enhance their performance. We believe that coordinated action by the Member States is vital in order to develop common methods for controlling and certifying the use of these so-called 'pharmaceutical' substances. At the same time, account must be taken of the fact that many of these substances are also sold via the Internet. It would also be advisable if widely available preparations carried labels stating that they were anabolic substances.
We are, I believe, all in agreement on these issues. We all share the conviction that specific action is needed to combat this dramatic phenomenon.
Consequently:
- taking account of the fact that the issue of doping is primarily a public health issue,
- likewise taking account of the fact that the Constitutional Treaty provides an appropriate legal basis to draw up and implement Community action,
- and again given the fact that, according to a survey by Eurobarometer, four out of five citizens believe that the European Union should take action to combat doping,
· we call on the Commission to tell us what initiatives it intends to take today to combat doping in sport:
· How does it intend to inform European public opinion, especially young people involved in amateur sports, about the very serious dangers inherent in the use of banned pharmaceutical substances?
· How does it intend, especially in cooperation with the Member States, to point out these dangers through education, given that raising awareness among young people, who are the most vulnerable group, starts at school?
· Does the Commission intend to finance, within the framework of the Seventh Framework Programme, research programmes into new, effective methods for detecting the use of banned pharmaceutical substances?
· How, finally, does it intend to cooperate with the World Anti-Doping Agency (WADA), the Council of Europe and the World Health Organisation, as well as with the Member States, in order to guarantee the success of the actions required?
Ladies and gentlemen, Commissioner, today we are calling on the European Commission to take immediate action to ensure that the present situation improves quickly.
. Mr President, I have been asked by Commissioner Figeľ to represent him here this morning. He very much regrets that he is unable to be here himself.
Let me start by saying that the fight against doping remains a major concern for the Commission and one that we are determined to address. The Commission has taken this task very seriously and has promoted initiatives within its areas of responsibility. However, the European Community Treaty clearly does not provide for harmonisation in this specific area and, therefore, our actions will have to be guided by the legal framework within which we operate. In this difficult task, we thank the European Parliament for its continued support, and in particular its Committee on Culture and Education, which has been following this issue very closely.
Doping has been on the Commission’s agenda for some time. In 1998, the European Council invited the Commission to submit a Community support plan to combat doping in sport. The support plan formed the basis for pilot projects for a period of two years on the fight against doping between 2000 and 2002. Around half of these projects concerned research, the other half information and education. The European Parliament actively supported this plan.
Three of the pilot projects concerned the World Anti-Doping Agency. An external evaluation, carried out by an independent consultancy, gave a favourable opinion on the type of actions undertaken. The pilot projects were a positive and encouraging network-building exercise for all those involved. Secondly, apart from co-financing pilot projects, the Commission financed three studies on doping-related issues. Thirdly, the Commission continues to liaise closely with international organisations in this field, in particular the Council of Europe. In addition to these actions, important work has also been carried out by DG Research.
The Commission is pleased to see that Parliament continues to have a strong interest in this topic. For instance, the hearing of 29 November 2004 organised by Parliament’s Committee on Culture was a major event during which representatives of the sport movement made encouraging statements.
At the hearing, Mr Figeľ underlined that, provided that appropriate funding could be made available, action could be envisaged in three fields: research, information and education. These proposals would represent a natural sequel to the work undertaken by the Commission in 2000-2002. This is the way forward, given the absence of a specific legal basis to fight doping in sport. It would be premature to present more concrete proposals in the current environment, given the fact that these proposals depend on the budgetary situation.
Subject to the ratification of the Constitutional Treaty, the Commission will have a basis – the new Article III-282 – to develop the European dimension in the field of sport. In particular, it would enable us to promote initiatives on the moral and physical integrity of young sportspeople. It is, however, important to prepare the implementation of this new provision carefully. The Commission is committed to working closely with all interested parties in order to meet this challenge.
What can be done in order to lay the groundwork for the Constitution’s eventual entry into force? To answer that, let me return to the points that Mr Figeľ made at the hearing of 29 November 2004.
The first point Mr Figeľ mentioned referred to actions in the field of education. Here, substantial contributions would already be possible on the basis of areas for which the Community is already responsible. Around half of the anti-doping pilot projects that received Community funding 2000-2002 were education-based. We are currently examining the possibility of integrating doping-related issues into the Commission’s activities in the field of education.
The second point related to actions in the field of information. In fact, amongst the three studies on doping carried out in 2000-2001, one looked at the possibilities for a pan-European anti-doping campaign. This drew on experience from campaigns of this nature carried out in some Member States. Therefore, substantial preparatory work is already available. But it is important to note that such an initiative could not possibly be carried out without an autonomous, earmarked financial instrument.
Mr Figel’s third point dealt with actions in the field of research. There is already material to build on in this area. The Commission has helped to foster network-creation between eminent specialists in the field. In the absence of a specifically dedicated financial instrument, it may be possible to integrate anti-doping research more firmly and more visibly into existing Commission activities. Funding has been provided by the Commission via its research budget, including the recent CAFDIS and HARDOP projects. We now have to start looking to the future. This is why Mr Figel’ has initiated discussions with Mr Potočnik to see whether there is room for synergies between the work of our respective services.
Finally, the Commission will continue to liaise with international organisations and to support the role played by the World Anti-Doping Agency. The Commission believes that the relevant players have a moral duty to join this fight.
To conclude, I would like to thank the European Parliament for its continued support. It will remain crucial for the Commission’s current and future work in the field of sport and will play a key role to ensure the well-needed progress in the fight against doping.
– Mr President, ladies and gentlemen, the initiative by the European Parliament, as expressed in the motion for a resolution on doping by the Committee on Culture and Education, is an important step forward and a direct plea to all the jointly responsible agencies to combat this phenomenon in a more substantive and effective manner.
I feel optimistic about the future, because my tremendous awareness of the war on the scourge which threatens our young people and which has been the subject of questions and speeches in the past is today echoed by my honourable friends.
We must not forget that doping does not only concern professional athletes. On the contrary, it constitutes a threat which is growing constantly, both because of the constant increase in the range of recipients, which includes amateurs and young people throughout the world, and because of the emergence of newly developed products which change hands through various and constantly multiplying channels, such as gyms, the Internet, pharmacies and the ordinary postal service. May I remind you that turnover from the trade in anabolic substances exceeds two billion euros per annum in Europe and approximately six billion euros per annum in the entire world.
The European Commission must step up its cooperation with the competent organisations and support a mechanism for combating the problem, which will include the necessary research, proper information, education and the promotion of clean sport, with the objective of protecting public health and defending athletic ideals.
The Treaty establishing a Constitution allows for more satisfactory implementation of this objective, while the European Union should take account of the problem when adopting and implementing any policies which come within its jurisdiction. The European Union must take immediate action and must not forget this major scourge of young people, which is threatening children throughout the world.
. Mr President, I believe that at this stage we all agree that combating doping is not just a question of cleaning up sporting competitions, but also of promoting the health of our fellow citizens. Combating doping in sport must therefore clearly be one of our political objectives, as it is in many of our countries.
I would like to deal with this issue by insisting on the need to provide anti-doping research with a European dimension. Some countries of the European Union have already included research programmes in their anti-doping plans, both with regard to what may be considered the new doping substances and their effects on the human body, and with regard to the possibility of providing laboratories with better and more appropriate instruments for detecting these substances. In other countries, such as my own, Spain, the government has already announced specific research programmes to be included in the national R+D plan.
But this issue obviously has a clear international dimension, and it is therefore very important for the European Union also to support the inclusion of anti-doping research in our research and development plans. I proposed this to Commissioner Potočnik at his first hearing with our Parliament’s Committee on Industry, Research and Energy, and he expressed interest in the proposal and promised to study it. I would like to encourage the Commission to take significant measures in this regard from this point of view.
Furthermore, Mr President, I believe that an initiative of this type would also comply with Article III-282 of the new European Constitution, which talks of developing a European dimension for sport, promoting fairness and equal opportunities in competitions and protecting the moral and physical integrity of our sportspeople.
Mr President, as we know, sport itself does not have sufficient resources to deal with the problem of doping. That is why all of us are needed in this important work. All those involved in the broad field of sport need to be active in support of values that are right and wholesome, all the way from the grass roots to international sports organisations and the official agencies that organise sport in different countries.
This work is not just restricted to our continent of Europe: this is a global task. Obviously, as Europeans, we wish to ensure primarily that our own house is in order, as it is difficult and it totally lacks credibility if we teach others while we ourselves are not in harmony with the agreed rules. The role of states and the actions they take are especially important if we are to be able to prevent the illegal manufacture, import, export and spread of doping substances effectively. Legislative cooperation to prevent the spread of doping substances and partnerships between the authorities are ways in which the doping problem can be effectively addressed and prevented.
The World Anti-Doping Agency, WADA, coordinates and develops the fight against doping worldwide. The international Olympic movement has been very closely involved in WADA’s administration, but the role that states play has not been so vibrant. It should be possible for the EU Member States to make a combined effort to strike a better balance with regard to the contributions the various countries make to the work of WADA, thus creating more effective preconditions for it to function efficiently. The EU should not establish its own doping agency: it should join the Council of Europe Anti-Doping Convention and this way be closely involved in work to combat doping across Europe.
Furthermore, Unesco is drafting a global anti-doping convention. The EU should actively monitor the preparation of the convention and coordinate the views of the Member States. With increasing powers in the field of sport, that is to say the Constitution, which will thus provide a future legal basis, the EU should take an active part in the implementation, promotion and support of the obligations under this future agreement.
Matters relating to the issue of doping often make up quite a conspicuous part of the sports news in the media. A sense of proportion, however, should be maintained here. As elsewhere in society, in sport there are and always will be those who do not follow the rules that apply to everyone. We in the EU nevertheless have to do all we can to promote a wholesome sports and physical exercise culture. In the midst of the debate, we should always remember that sport is a positive thing: it promotes human health and well-being.
Mr President, this resolution is, of course, moving in the right direction. At the last Olympic Games, we all saw a certain number of athletes – very few, in fact, compared to the thousands of competitors taking part – being caught for having taken a few doses of banned substances. These were mainly old doping products, and not particularly the new preparations available these days.
It is clear that the first thing we have to do is to adopt an attitude of defending the public health of our athletes, elite athletes, professional athletes. However, there is a contradiction at this level, as we saw recently. The World Anti-doping Agency, which undertakes some very important work, has just decided, with regard to corticosteroids in particular, that tests will be performed and that a certain level – I believe it is 30% – of corticosteroids will be accepted in the samples taken. They are, therefore, taking a stand against the medical profession, a stand that comes down to accepting a certain dose. This reminds us, and certainly reminds me, that, with regard to haematocrit in the world of professional cycling, a level less than or equal to 50% is accepted, but no more.
One demand is missing from our resolution. This demand will be expensive, but it is essential: we must provide permanent, independent medical monitoring for athletes. In this way, we will be able to see, regardless of the age of the sportsperson and the sport played, how athletes look after themselves throughout their career, right from the start – because athletes, too, have the right to look after themselves – and what legal, and unfortunately illegal, drugs they could have taken. If we do not have an instrument of this type in the field of doping, in Europe, in the European Union and in the world, then nothing we have said will count for much, as long as we do not have this independent, ongoing medical monitoring.
– Mr President, the real cause of the huge problem of doping in sport is the commercialisation of sport through the capitalist method of production, the objective of which is to increase the profits of the monopoly business groups; the acceptance, in other words, that an athlete may be professional and that there can therefore be professional athleticism.
When a sports team is a business, winning at all costs becomes for the athlete and the team what the market demands in order to advertise and sell the products of the business groups, in other words in order to increase their profits. Children and young people become the object of savage exploitation. For example, there is a huge range of pharmaceutical preparations in supermarkets, where they are freely available and are poisoning every moral value of sport, as well as having particularly serious and painful repercussions as far as the physical and mental health of young people is concerned.
Allow me to draw particular attention to the hypocrisy which exists in the international organisations and in their relations with the major business groups, with the result that dozens of pharmaceutical substances are not banned and their use is permitted in sport.
In our view, sport is a social commodity and cannot be subject to the profit rationale. There needs to be a policy shift in sport. All forms of professionalism need to be abolished, all ties between companies and sport need to be severed and mass amateur sport needs to be strengthened.
Finally, allow me to say the following: as long as this more general anti-grass roots policy continues, which is predicated on the profit motive and the competitiveness of capital, the repercussions will be painful as far as young people and sport are concerned.
Mr President, ladies and gentlemen, according to the Committee on Culture and Education the Athens Olympics demonstrated that doping in sport is a genuine threat. Yet the only reason why so many cases of doping were detected at the last Olympic Games was that the International Olympic Committee, under the leadership of its new President, Jacques Rogge, finally took determined action to combat doping. Political will frequently plays a large part in matters such as these. We are all aware that the US Olympic Committee covered up cases of doping involving its competitors, especially its athletes, and that it continued to do so until quite recently. We should have no illusions about the fact that the fight against doping involves not only thwarting the ambitions of certain competitors, trainers and campaigners, but also waging war on the huge drug industry and on powerful and well-funded lobbyists. Strategies we can employ in this fight include severe penalties, for example the instant imposition of no-questions-asked and life-long competition bans, clear rules to ensure that no one is more equal than anyone else and new methods of detecting doping techniques that are becoming increasingly sophisticated, as pointed out by the previous speakers. Like politics, sport will always be a dirty business, but there is undoubtedly room for it to clean up its act. This is the idea behind the motion for a resolution, and I should like to thank the authors for ensuring that this is the case.
The EU Constitution refers to sport both as an important educational tool and as a means of fostering social cohesion and a healthy lifestyle. Doping puts the very essence of sport at risk, as it does away with the principle of equal chances and seriously violates the spirit of fair play; performance no longer reflects the quantity and quality of effort invested. Doping is dangerous for the competitors themselves; the literature reports several hundred fatalities. According to former IOC president Samaranch, doping is the death of sport. Dangerous performance-enhancing substances have made their appearance in the field of leisure sports and gyms too. Production, trade and consumption of these substances are now taking place on a massive scale; millions of people are affected and at risk.
Worldwide, the battle against doping is being waged at three levels: 1) prevention, information and education; 2) testing prior to, during and after competitions using the latest methods science has to offer; 3) imposing severe penalties or sanctions strong enough to act as a deterrent. The EU can participate in the first two areas of this broad-based, concerted effort to combat doping, given that punishing crime is not within the scope of our competences. Some countries have already passed legislation imposing severe penalties on doping akin to those for drug use.
For my part, I too recommend that we take an active role in cleaning up or, if you like, saving sport. Let us take the message of our Constitution seriously and cooperate more closely than hitherto with the WADA. At present, only 12 of the 25 EU countries have an accredited laboratory. Let us help enable the other 13 to obtain these valuable technical facilities. Let us set up a unified EU testing network to facilitate close cooperation, not only in the field of testing, but also in research in sports sciences. Let us not forget that sports science is already intensively studying a new form of doping that could prove even more dangerous than previous forms, namely genetic doping. I also recommend that the EU Ombudsman create a mechanism enabling European citizens to report any manufacture, trade or consumption of doping substances that they encounter.
Mr President, Commissioner, the European Union has, on many occasions – in resolutions and Council conclusions, in the Helsinki report on sport, in the report by the Committee on Culture and Education, in hearings and so on – made reference to the problem of doping; it has both demanded and taken various courses of action. The fact is, though, that doping in sport is on the rise. The pharmaceutical industry is developing products, constantly improving them, making them harder to detect, and bringing them onto the market in the most diverse formats, and improving its access to an ever-expanding interest group. Those who are opposed to these developments must counter them by doing more to bring them to light.
I therefore ask the Commission to make the investigation of doping a priority in the research work under the Seventh Research Framework Programme and to make additional funding available for it. The EU’s Constitution will open up new possibilities for sport, among other things, and I cannot but hope that voting for the Constitution will secure us these possibilities. Sport performs important tasks in society; it must not be brought low by doping and racism, which bring discredit on the work of thousands of enthusiasts.
Mr President, all those who have so far contributed to this so-called debate by reading out texts have expressed their vehement opposition to doping. Nevertheless, there are probably two sorts of people in existence with an interest in sport. There are those who – at least partly thinking of the success it can bring – are indeed in favour of doping and turn a blind eye to it; and there are those who do not. It goes without saying that I count myself among the latter; I believe that every instance of doping strikes to the heart – so to speak – those who are interested in sport, and young people in particular. Our friend on the Left argued that doping is inseparably associated with capitalism and is foreign to totalitarian states; I believe the opposite to be the case. The purity of sport becomes all the more important as economic conditions become tougher and as the problems that small businesses and the self-employed face become greater; that is why we have a real chance to put a stop to doping.
Where the Seventh Research Programme is concerned, though, I would welcome it if you were to concentrate on football. There are practical issues here: is it indeed the case that the G 14 – the association that monitors the Champions League in particular – is preventing checks on doping? Is it the case that youth teams in particular avoid carrying out doping tests? I can do no other than encourage you to ensure transparency in these areas.
Mr President, this debate, looking at least at the great majority of contributions, has been very valuable. The whole issue of doping in sport has recently received much greater attention, which is important.
The objections to doping are threefold. First of all it distorts the very nature of sport. Those who take unfair advantage over their fellow athletes are simply destroying the whole purpose of sport. Secondly, as we know, it damages the health of athletes. Thirdly, I believe it damages society because it instils the notion that winning at all costs is the only purpose. Colleagues have referred to the very considerable financial benefits and advantages that can be now gained, which makes this issue even more difficult.
We have here present colleagues with Olympic experience, and I believe that three Member States are bidding to become hosts of the Olympic Games. Does the Commissioner think it might be appropriate, even this side of ratifying the Constitution, for the Council to adopt a joint resolution not merely condemning doping in sport, but stating what measures the individual governments that have a strong interest in winning the bid for the Olympic Games propose to take?
My final point is this question of winning at all costs. One of the most memorable events in the recent Olympic Games was the case of the long-distance athlete who was likely to win, but was prevented from doing so by a member of the crowd simply running out and stopping him. He was given a special award in recognition of the fact that he continued the race even though it was quite clear that his chances of winning had been spoiled.
It seems to me that if we are going to appeal to the young and to society at large, we have to get back to the basic purpose of sport. Doping is a scourge that has to be dealt with.
. Mr President, I have listened very attentively to the comments of the Members present. Your commitment is clearly strong, as is ours, to do what we can to have an effective campaign against doping in sport. As has been pointed out, doping has far-reaching effects on our societies, not least on young people. The Commission will have a clear legal basis with the entry into force of the Constitution. In the meantime, we will continue to take the necessary action to prepare the groundwork for this.
Parliament has rightly pointed out a number of levels on which the issue can be tackled. The Commission believes that prevention is an important facet of our efforts. Our actions must therefore focus on education, research and information. Commissioner Figeľ is committed to moving this issue forward within the context of budgetary means and in preparation for the Constitution’s entry into force.
I now turn to some specific points that have been raised. Firstly, with regard to relations with federations and with the World Anti-Doping Agency – WADA – Mr Figeľ is keen to develop such relations and has already held a number of meetings to that effect.
On the possibility of financing WADA, I should like to point out that we finance WADA on a case-by-case basis through projects. We do not finance the structure of WADA owing to certain problems of which we are all aware.
Regarding research, as I mentioned, Commissioners Figeľ and Potočnik are working together and we can be hopeful of a good outcome in that regard.
On the point raised concerning a European plan, I wish to remind you of the existence of the support plan of 1999. The Constitution’s entry into force will give us a more solid basis for moving forward.
A point was raised with respect to equal opportunities in sport. Commissioner Figeľ is committed to this aspect and takes it very much into account. Our source of inspiration is the Fraisse report adopted by Parliament in 2003.
A point was raised concerning the Unesco Convention on Doping. The Commission follows the work of this body and will continue to do so in the future. I have also taken note of the suggestion made by Mr Beazley and will forward it to Mr Figeľ.
The Commission welcomes Parliament’s resolution on combating doping in sport. The Commission has been very active and has been taking initiatives in this field for the last six years, as I pointed out in my introductory remarks. We intend to continue our efforts, with the support of the Member States and the European Parliament. Parliament’s resolution will help the Commission, in cooperation with Parliament, to continue its work and actions on doping.
The Commission has no objection to amendments 1 and 2. Amendment 2, in particular, could contribute to an effective fight against doping.
The debate is closed.
The vote will take place at 12 noon.
The next item is the oral question to the Commission (O-0037/2005 - B6-0169/2005) by Mr Sifunakis, on the draft UNESCO Convention on cultural diversity.
. – Mr President, Commissioner, ladies and gentlemen, this oral question by the Committee on Culture and Education and the following motion for a resolution on the draft UNESCO Convention on Cultural Diversity are the outcome of the acute interest which our committee has in the progress of negotiations on this important text.
The draft UNESCO Convention follows on from the Universal Declaration on Cultural Diversity made by UNESCO in November 2002, which was a positive step towards international cooperation but which has proved to be an inadequate response to threats to cultural diversity today from the intense globalisation of the market in cultural goods and services.
The UNESCO Convention has as its objective the defence and promotion of the diversity of cultural contents and artistic expressions through appropriate measures and aims to facilitate the development of cultural policies and encourage wider international cultural exchanges.
This Convention must, in our opinion, be a tool of international cooperation in favour of cultural development. We believe that the draft Convention represents a serious attempt to address the challenges posed to cultural diversity through globalisation and international trade policy. We all hope that it will constitute a binding standard-setting instrument for the protection of cultural diversity.
This is the only way forward for Europe, given the domination today on the European markets of American television and film productions, for example. I would simply remind you that American productions account for between 60% and 90% of purchases of audiovisual material in the Member States of the ΕU, whereas the corresponding European share of the American market is in the order of a mere 1-2%.
Within this framework, however, efforts are being made by a limited number of non-European countries, mainly in the English-speaking world, in a bid to weaken the proposed UNESCO Convention. That is why we need to resist pressure from these few but strong countries, so that the final text of the Convention clearly underlines the right of States Parties to develop, maintain and implement policies and laws designed to promote and protect cultural diversity and media pluralism. It is essential that any attempts to dilute or weaken these rights in any way through the Convention in question be successfully resisted.
Given that, even within the Union, there are different conceptions as to the content of the Convention, the Member States must make every possible effort to coordinate their positions, both among themselves and with the Community. We should point out here that any lack of unity will undermine the Union's position and credibility in the negotiations.
That is why we are insisting that the European Union and its Member States should do nothing during the process of the negotiation and conclusion of the Convention in question to compromise cultural diversity or undermine the ability of governments to support cultural diversity.
Consequently, the question of the relationship between international trade law and the future UNESCO Convention is a key aspect which should be approached in the best possible way and which must on no account be given a lesser priority.
We also believe that the Convention must recognise the very important role played by public services, notably public service broadcasters, in efforts to safeguard, support and develop cultural diversity.
Commissioner, ladies and gentlemen, given the constant presence of the European Commission at the negotiations and taking account of the acute interest of the European Parliament in progress in the negotiations and its institutionally protected right to be informed immediately and fully at all stages of the process of the negotiation and conclusion of international agreements,
· the European Parliament calls on the Commission to keep it informed about progress made in respect of the content and timetable of negotiations and
· the European Parliament asks when exactly the text is expected to be ready, so that it can be approved by the UNESCO General Assembly in Paris in October 2005.
Could the Commission please give us detailed updates on the various positions formulated within the framework of the negotiations?
. I would like to thank the honourable Members for the question, which allows me, on behalf of Commissioner Figeľ, to update the European Parliament on the state of play of the ongoing negotiations for a Unesco Convention on Cultural Diversity.
This follows Parliament’s request to be kept informed of the discussions on this issue within the ambit of Unesco. The oral question and the motion for a resolution on Unesco follows on from Parliament's report and resolution on the safeguarding and promotion of cultural diversity and the role of the European region, and the international organisations such as Unesco and the Council of Europe. These were adopted on 2 December 2003 and 14 January 2004 respectively and the rapporteur was Mrs Christa Prets.
Both texts had called on the Commission to inform Parliament regularly, and in particular the Committee on Culture and Education, of the negotiations taking place in Unesco. The Commission responded to the invitation positively.
Following the provisional Unesco timetable for the negotiations on the future convention, the intergovernmental negotiations were launched in September 2004, and the negotiations on substance started in December 2004, with the first meeting of the Drafting Group. A few weeks after the end of the Drafting Group meeting, the Commission accepted Parliament's invitation to take part in a mini-hearing on the Unesco negotiations. This meeting was held on 25 January 2005 with members of the Culture Committee, with Mr Schmitt in the chair. It gave rise to a substantial discussion with the Commission and the Luxembourg presidency on the current negotiation process. The Commission remains available to take part in similar meetings in the future. The Culture Committee has already envisaged one such meeting for later this month.
Negotiations are well under way in Unesco. From an EU point of view, the last negotiating session, in February, took place in a good collaborative spirit, on the basis of a Code of Conduct adopted by COREPER on 27 January 2005. The unity of the EU's representation has been strictly respected throughout the session on the basis of common positions established through numerous Community coordination meetings.
With a single voice, the European Union has become a reference for the debate and a major partner in the negotiation. However, the Commission’s observer status in Unesco entails numerous restrictions that limit its ability to negotiate. The European Union has thus introduced a request for full participant status for the European Community in this negotiation, and this will be discussed at Unesco in April.
Although the February session has not been able to produce a new consolidated draft convention, the overall results of this negotiating session on substance are positive in relation to European Union expectations and positions. The general trend resulting from the plenary debates is in line with the European Union's common positions, including the articulation with other instruments.
The April session of the Unesco Executive Board will have to confirm the convening of a new intergovernmental negotiating session, provisionally scheduled for 25 May to 4 June 2005. It will also discuss the request made by the European Community for a reinforced status in the current negotiations.
The main next steps in the provisional timetable for the negotiations in Unesco are as follows. The Spring Executive Board will be held on 18-28 April 2005. Notably, this session will discuss the request from the European Community for a reinforced status in Unesco for the purpose of the current negotiations on the future convention. The next session of intergovernmental negotiations is scheduled for 25 May to 4 June 2005, while the Autumn Executive Board is to be held on 13-29 September 2005. Finally, the General Conference is to take place on 3-21 October 2005 when, on the basis of the provisional timetable, the Convention on Cultural Diversity should be adopted.
On behalf of Commissioner Figeľ I wish to thank Parliament, and in particular the Culture Committee, for its early and active involvement in the Unesco negotiations, and for its general support for the Commission in this process.
.  Mr President, Commissioner, ladies and gentlemen, it is because the European Union is an economic and values-based community that we require – and, in the treaties, have hitherto ensured – not only a working internal market, but also, at the same time, and with equal status, the safeguarding of cultural diversity.
The safeguarding of cultural diversity in the European Union is not something undertaken in opposition to the Member States; on the contrary, it explicitly signifies the safeguarding of cultural diversity within them. If though, we are to safeguard that cultural diversity around the world, we can only do so together – within the European Union and within UNESCO.
We demand that the Member States and the Commission should do three things in respect of the negotiations. Firstly, the UNESCO negotiations should be concluded in good time for the next rounds of negotiations on international trade law within the WTO and GATS. The reason why October 2005 is so crucial is that we would otherwise be put at a disadvantage in terms of trade law, and there is the risk of UNESCO being too late in producing a legal instrument.
Secondly, we need an effective instrument. By effective, I mean that it really does ensure equality, and ‘equality of arms’ for the legal instruments in business and cultural law.
Thirdly, the European Union needs to take cultural diversity seriously in its own lawmaking, which means that it must not, in the services directive, be absorbed into business law. Instead, audiovisual services must be taken out of the draft services directive if we are not to lose credibility in the eyes of UNESCO or become less capable of negotiating with it.
Mr President, Commissioner, it was on 16 November 2004 that the Council gave the Commission a mandate to negotiate the UNESCO convention on the protection of the diversity of cultural contents and artistic expressions. This House has also expressed its view of this convention by voting to adopt the own-initiative report that I produced on the subject.
As Mrs Hieronymi has just said, negotiations are in progress in preparation for UNESCO’s general conference, which is to be held this October. All the items on the agenda must be worked through and completed by the end of May. It is for that reason that this House needs to make its position known in order to be able to influence them.
What does this mean? It means that every state is to have the right to retain, introduce and develop policies and regulations to protect and promote cultural diversity and media pluralism. This is not to be made subject to other international agreements and under no circumstances whatever to the WTO agreements. The convention must provide for a simple, unitary and binding mechanism for the resolution of disputes, enabling case law on cultural diversity to be developed within international law.
Achievement of these objectives requires that the Commission should take up an explicit position and provide for the best possible coordination among the 25 Member States. At the time of the first meetings of experts from the various states last September in Paris, the EU was not yet speaking with one voice. Those in favour included France, Finland was among the neutrals and the British, Danish and Dutch were among the opposition.
Now that the Commission can speak only through the Luxembourg Presidency, we have a new situation, the like of which we have not seen before, and the impression is given that the EU is not represented. This prompts me to reiterate my call for the representatives to carefully reconsider their strategic approach in order to avoid disunity and uncertainty.
What is to be noted on the positive side is that the Commission has opposed the subordination of the UNESCO convention to the WTO’s rules. If the convention is to be effective, we need an internally coherent and binding text. I do believe that we must certainly bring the next round of negotiations to a conclusion before – as has already been mentioned – the WTO negotiation round is completed. The USA has already managed, to some extent, to destabilise Canada, a country that has always played a leading role in this initiative, while also managing to find new allies in the shape of New Zealand, India and Australia.
Culture must not be made subordinate to economic considerations; it is a market in its own right, needing its own rules if it is to retain and develop its diversity. This is something for which we are all responsible.
Thank you Mr President. Recognition of cultural diversity, which in practice means coexistence among people of differing traditions, also means respect for different cultural traditions. Respecting cultural diversity means having the opportunity to understand other people and accept them as they are. Cross-cultural relations can be exceptionally fruitful and can enrich society with a special kind of added value, while at the same time easing tensions in human relations.
The principles of cultural diversity mean respecting our fellow human beings because of their good human qualities and not because of their origin. If the principle takes root in society, it becomes a natural barrier to separations and divisions.
It has been shown that liberal and culturally diverse societies are also the most successful economically. The kinds of society that developed in Europe in the 20th century, despite two world wars, may be counted among the greatest achievements of human civilisation.
We previously held the belief that these achievements could no longer be brought into question, but we were wrong. Where, for instance, did the majorities suddenly appear from that approved of ethnic cleansing in the 90’s, that most brutal denial of cultural diversity?
Numerous, but thankfully isolated events tell us that reasonable criteria can be turned into their opposite. If societies start tolerating hate-filled speech, if extremist politicians can utter disparaging words about the cultures of others with impunity, this means that the brakes have failed. Public sensitivity is lower, and those that warn against intolerance towards other cultures are themselves declared intolerant.
Perhaps we have indeed expected too much from the model of multiculturalism, and have idealised it, but something is clear now. Despite their imperfections, we know that the rules of peaceful coexistence among people of different cultures have no alternative of equal value. Steps to promote global cultural exchange and the draft of the Unesco document addressed today are a major contribution and are our common political and economic investment in the future.
Thank you.
.  Mr President, I too would like to highlight how crucial it is that this convention is, politically speaking, underpinned by the concept of art and culture possessing a dual character. On the one hand, we are dealing with commodities, but art and culture are never merely commodities; they are always bearers of meaning, of identity and of aesthetic expression. That is the crucial reason why they cannot simply be made subject to the operation of the market and the logic of liberalisation. That is the case where pluralism in the mass media is concerned, and it is particularly true in the protection of public broadcasting, which guarantees a particular quality and makes the claim of providing as many people as possible with access to culture. It is because pure market forces and doctrinaire liberalisation put such an approach at risk that it is so important that we should succeed in securing this convention on the protection of cultural diversity as a matter of policy.
I too would like to stress the absolute necessity of our remaining strong and united in these negotiations and of the Member States of the EU truly speaking with one voice. Internally speaking, this House’s participation – including in the definition of an explicit mandate – must be guaranteed. What is crucial in external terms is that – as has already been said – negotiations with UNESCO be concluded in good time, thus ensuring that we do not lag behind the WTO and GATS rounds.
If we, and our protective agreement, are not to be left standing by the logic of the market and made subject to it, what we need is an effective legal instrument. What we demand for the world out there must also be protected within the European Union. That is why the services directive must continue to guarantee the protection of cultural diversity, and that is why it must not apply to these goods.
– Mr President, Mrs Murko rightly pointed out in her speech that cultural diversity is intended to defend and protect minorities. All cultures in the globalised world are nowadays minority cultures, yet the markets do not reflect this reality, and this discrepancy is at the root of the problem. At the polar opposite of cultural diversity are both ignorance and those people who see culture as merchandise, along with those who maintain that the worldwide media networks are simply platforms for ‘producing content’.
This is the prevailing tendency at international trade negotiations and has surfaced in the EU and in various governments; for example, in the proposal for a directive on the liberalisation of services. This is why this debate is so important right now. The opinion of this House, and of the Committee on Culture and Education, is that another way forward must be found, one that commits Parliament, the European institutions and each Member State to seeking different priorities, different policies and different instruments.
The resolution is very clear. The Member States have an obligation to protect cultural diversity; they have an obligation to protect pluralism in the media; and they have an obligation to take action, to invest in creating, producing and distributing cultural goods. To put it simply, the Member States have an obligation to stand firm, and this is, once again, the thrust of our request that the EU swiftly adopt a unified and resolute position in these negotiations.
. Mr President, Commissioner, ladies and gentlemen, aside from a few misgivings and concerns, the resolution appears positive to us insofar as it has to do the job of expressing a common position. I should, however, like to express some doubts about how it can be accepted and enforced in individual Member States.
I listened earlier to the speech by the member of the Group of the Alliance of Liberals and Democrats for Europe, regarding which I should like to know what the criteria are in terms of tolerance and intolerance for deciding who is allowed to speak on a TV channel. I regret, for instance, that in Italy, a resolution on cultural diversity – the title of which, I think, can be agreed upon by all – will be used as a weapon against a politician who, whilst not represented by me, can be easily identified as the Prime Minister.
Various exponents of the Committee on Culture and Education, including those who hardly ever participate in its work, use projects such as this one for debates on internal policy that have very little to do with the fact that culture is not a commodity or a market. With regard to cultural diversity, moreover, much is spoken about minority languages; I have the impression, however, that these languages are seldom safeguarded.
I should like to ask the Commission how many European languages are in danger of disappearing? I am thinking of Catalan, Basque, the languages of my country, Lombard, Piedmontese, Ligurian, and Venetian. It is one thing to argue about linguistic diversity in the abstract, it is quite something else to safeguard in practice the languages that globalisation is seeking to destroy.
Aside from the resolution of which we, as Members of the and of the Independence and Democracy Group are in favour, therefore, I am concerned as to what could be the use of a document such as this in the individual Member States. Primarily, I should like to know which instruments and economic means the Union will use to insist upon safeguarding individual languages, so that the measure that we are about to approve is not simply a vague resolution, but has positive results in the regions concerned. Finally, I sincerely hope the Commission develops a map of the European languages in danger of dying out, whilst Parliament keeps quiet occupying itself with other matters.
Mr President, Commissioner, ladies and gentlemen, the subject of our debate today is culture, but we must ask ourselves what we mean by this term. Does culture mean everything that surrounds a person and his or her entire way of life, or only cultural products, such as paintings, sculpture, architecture, music, and above all films, which have already been mentioned today? We should not forget that the role played by the state as a patron of culture has always been significant, but never crucial. One cannot fail to mention the role of the Medici or the popes in connection with Italy’s magnificent Renaissance art, yet they were not responsible for the fact that Renaissance art in Italy reached its zenith at that time. Similarly, the fact that the German princes acted as benefactors in the 18th and 19th centuries does not mean that they were responsible for the development of such marvellous music in that part of the world. No one can claim credit for the fact that Chopin was born and worked in Poland. Culture cannot be managed, and we should therefore not be fooled into thinking that any action we take will determine Europe’s success in this field. We should not forget that the market also has an important role to play, which is why we have fond memories of the magnificent Italian films of the 1950s, 1960s and 1970s, whereas American cinema now holds sway. Back then Italian or French films were hits, or even Polish films, which despite communism were really quite good, and today this distinction falls to American films. The media obviously have a large part to play in this process, even though it is an unfortunate fact that they sometimes neglect their duty by becoming entirely commercialised. We should not forget that statements to the effect that European films are almost unknown in America, and that American films are by far the most popular in Europe, are whinging plain and simple, and we should not overly concern ourselves with them. After all, American art and culture are essentially versions of European art, although we should not turn our backs on Henry James, Ernest Hemingway or John Steinbeck for being American. We should not lose hope, as after all the whole world is under the sway of European culture, even if this culture sometimes comes in an American edition.
Mr President, ladies and gentlemen, no one in this Chamber will disagree with me when I say that the protection of cultural diversity and artistic expression, not only in the EU but also in the rest of the world, deserves our undivided attention. We should all lament the fact that these topics are not afforded more attention in this House; instead, as happens with all topics that concern society, including in this debate, ideology threatens to be given priority a lot of the time over genuine concern about this diversity. It has too often happened that vague and general concepts, including cultural diversity, have been given a different meaning and have served for some as a euphemism – the debate about the place of Islam in our western society is one example – in an attempt to manipulate the necessary division between church and state or gender equality. This is only one example of how a sacrosanct objective such as cultural diversity can serve less noble causes when cultural relativists interpret it in a different way. It follows that we should clearly define what we mean and identify the parties involved and, above all, ensure that the protection of cultural diversity does not lead to a set of standards derived from ideology being imposed from the top down. This will only be to the good of artistic freedom.
Mr President, ladies and gentlemen, the maintenance and promotion of cultural diversity is an important task both within and outside the European Union, one to which this House has always given political priority. This issue touches upon the most important democratic values – freedom of opinion, tolerance and dialogue between cultures among others – values deserving of protection. The convention under discussion is an important instrument of international cooperation in safeguarding these cultural values. In order to hold our own on the international stage, we need a mandate, and we need our position to be beyond any doubt.
Globalisation is a threat to cultural diversity and media pluralism. To the national governments, too, this convention gives a legal framework for taking measures necessary to the protection – and, where necessary, also the promotion – of cultural diversity. Contrary to what we are often told, it is not a protectionist instrument; nor is it a blank cheque. It does, however, improve the international exchange of cultural goods, and fosters diversity.
This is not about us going on a crusade against the WTO or – to put it bluntly – against America. We simply want the convention and the WTO and GATS negotiations to complement each other. What we have at the moment is something like the battle between David and Goliath. This is about strengthening David so that he may prevail in this battle, which is being fought in the interests of the cultural diversity that we have to protect, and it is for that reason that we need to agree on a common approach within UNESCO, so that we may prevail in the GATS and WTO negotiations. I want to underline what Mrs Hieronymi and Mrs Trüpel said: within the European Union, too, we have to ensure that the services directive does not apply to audiovisual materials.
Mr President, ladies and gentlemen, I would like to thank Mr Borg for the information he has provided us with on the progress of the negotiation of the Convention on Cultural Diversity.
The Convention on Cultural Diversity must be a genuine instrument for international cooperation, which protects and promotes the diversity of cultural content and artistic expression in the face of the pressures from globalisation and international trade policy. Furthermore, it must guarantee pluralism in the audiovisual media and acknowledge the fundamental role of public services, in particular broadcasting.
I must welcome the Council’s decision to authorise the European Commission to negotiate on behalf of the Union. Nevertheless, and despite the great precedent being set within the Union, I would like to stress the need for the European Parliament to be kept constantly informed of the content and the timetable of the negotiation and also for the views of civil society to be taken into account.
Cultural services and products must be treated both as economic goods, on the one hand, but also as vectors of the identity of peoples, and I would like to stress that their regulation must also take account of their specific characteristics, including those of the workers in the sector.
Finally, I welcome the proposal to create an observatory for cultural diversity within Unesco, that will operate in cooperation with the professional organisations and I would call on the Commission and the members of the international community, particularly the United States, Canada and Mexico, to support this Convention as a binding legislative instrument. Its adoption, during the forthcoming Unesco General Conference in October 2005, would allow these objectives to be taken into account in the commercial negotiations of the World Trade Organisation in the field of culture.
– Mr President, the proposed Unesco Convention sets out principles on the sovereignty of States and their right to take the steps that they wish to take as regards culture, but aims as its prime objective to remove it from the jurisdiction of the World Trade Organisation (WTO). This arises from Articles 13 and 19 and the communication of 14 September 2004 of the International Liaison Committee of Coalitions for Cultural Diversity distributed by Unesco itself.
I quote, ‘the Convention must provide for a clear engagement, in unambiguous terms, by which States commit to uphold the objectives of this Convention in other fora, notably by abstaining from liberalisation commitments on culture in the context of international trade agreements’. This is not only tantamount to enshrining chauvinism, isolation, or worse, new powers to ‘police’ and block direct and fruitful contact between cultures. The complicated part is that hundreds of specifications feature on this non-exhaustive list of cultural goods attached to the draft; games, leisure activities and sports, culinary traditions, costumes, cultural tourism, pottery, textiles, embroidery, baskets, glassware, jewellery, leather goods, wood, metal, furniture, interior decorating, designer goods, and the list goes on. Anything you care to name is on there.
The EC Treaty covers cultural development and respect for national and regional diversity in Article 151. This only concerns Member State cultures, however. When it comes to third countries and international organisations, the Treaty only refers to cooperation in the sphere of culture. What we ought to do is to satisfy the Member States – all Member States – in a Europe of national identities that are sometimes in fierce conflict with one another, and that jealously guard their specific characteristics, but a Europe in which the sovereignty of each Member State is completely safeguarded.
The Treaty prohibits any harmonisation of Member States’ legislative and regulatory provisions in this area. To what extent, therefore, is the Commission involved in the proposed Convention? Is the Commission’s intention to drag Europe indirectly into the kind of harmonisation forbidden by its own Treaty? Will it want to subject Europe to the scope of the WTO, which has a dangerous abundance of situations that have unforeseen consequences?
The negotiations currently underway at UNESCO are extremely important for us Europeans. We have so far managed to gain acceptance for our principles in international circles. My predecessors have restated those principles in this forum: cultural goods and services are not just commodities like any others.
Cultural diversity is wealth for the whole of humanity. Every government should have the right to support cultural creativity and the dissemination of culture in its country without being subject to the sacrosanct requirements of free trade or to the authority of the WTO. We have succeeded in having these principles respected so far, and the cultural sector has been excluded from the international negotiations on the liberalisation of services at the World Trade Organisation.
Those who believe that cultural goods and services are part of the entertainment industry are once again on the offensive, however. On their initiative, bilateral free trade agreements that include the cultural sector are multiplying. At UNESCO, the representatives of the United States and its allies are trying, to a great extent successfully, to weaken the text originally put forward for the convention.
The only effective way of guaranteeing our right to cultural identity and cultural diversity is to make it a universal right recognised by all peoples and defended in the international institutions by their representatives. The UNESCO Convention must become the international legal instrument of reference on issues of cultural policy. It must not be subordinated to other commercial agreements. It must have an effective mechanism for dealing with differences of opinion. Finally, it must be ready in time for the next UNESCO general conference in October 2005, during which it can be adopted.
. Mr President, I have taken good note of what was said by the various honourable Members and I will pass on their comments and suggestions to Mr Figeľ. In general, let me say first of all that the Commission welcomes Parliament’s resolution on cultural diversity and that our views fully correspond. Parliament’s resolution will help the Commission continue its work on the negotiating process in cooperation with Parliament.
On a number of specific aspects that have been raised by speakers, I would like to make the following comments. On the involvement of Parliament, let me reaffirm our commitment to keep Parliament informed. We have regularly passed on information to Parliament and specifically to the Committee on Culture and Education. The next meeting is due to be held on 19 April and Mr Figeľ is committed to continuing the dialogue with the committee and to addressing the substance of the ongoing negotiations with the committee. We want to make good use of Parliament’s ideas during the negotiations. Parliament’s strong support is welcome and assists us in our tasks.
On the request for more information on the negotiations, let me state that at the moment most of the negotiations concern procedures. The discussions on the substance will come later, during the May and June part-sessions. Concerning deadlines, we would like to see the timetable respected so as to allow us to conclude the negotiations during the course of this year.
On issues of substance, we will be particularly attentive to the protection of cultural and national specificities, as also the interests of our media sector. On the point raised concerning languages, let me say that linguistic diversity is another aspect of our policy. In fact the Commission has included a proposal on lifelong learning in the financial perspective for 2007-2013. Linguistic diversity is a pillar of this proposal and the main education and culture programme.
The debate is closed.
At the close of this debate, I have received one motion for a resolution(1). The vote on this resolution will take place at 12 noon
The next item is the joint debate on the report (A6-0051/2005) by Mrs Miguélez Ramos on the proposal for a Council regulation establishing measures for the recovery of the Southern hake and Norway lobster stocks in the Cantabrian Sea and Western Iberian peninsula and amending Regulation (EC) No 850/98, and the report (A6-0050/2005) by Mr Morillon on the proposal for a Council regulation establishing measures for the recovery of the sole stocks in the Western Channel and the Bay of Biscay.
. Mr President, the Commission appreciates the hard work and close attention to detail by Parliament’s Committee on Fisheries in preparing for this debate with regard to the two files in front of Parliament this morning. The objective of the measures we are contemplating is that of safeguarding the needs of future generations from the demands of the present population. This is what we define as sustainability and we see long-term management plans as the right legislative instrument for achieving this. I am pleased to note that Parliament is broadly in agreement with our thinking.
As always, our shared commitment to achieving sustainability in fisheries remains unwavering. We cannot overstate this principle. Our aim remains common, but our approach may be somewhat different. In this instance we have some differences concerning the details.
With regard to the plan for Southern hake and Norway lobster we have held consultations with parties involved concerning the fisheries that catch these species, often catching them together in mixed fisheries. We agree that there should be the possibility for state aid to fishermen involved in these fisheries, but these should be applied equitably to all fishermen who may find themselves in similar situations, and should therefore be applied in the context of the European Fisheries Fund.
We consider that the limits on TAC changes should be plus or minus 15% to be in accordance with scientific advice. There is no technical basis to choose a different value. However, I accept that this limit should be applied from the first year of the plan’s implementation. We should not intentionally delay stock recovery if this is feasible within the plan. Recovery should occur as soon as possible and in no later than ten years.
We appreciate that there are special difficulties in the Gulf of Cadiz and that uncertainties are high. However, to be consistent with the precautionary approach that has been agreed in the UN and in Community legislation, greater uncertainty cannot be a reason to apply more lax conservation measures. We can agree to the exclusion of the Gulf of Cadiz from the same effort management scheme as elsewhere, if an alternative but equally effective management system is in place.
After discussions with stakeholders on this point we can now agree to remove the closed areas originally proposed for Nephrops, but we think they should be replaced with other closed areas that are better adapted to protecting the stock. Nephrops stocks require conservation measures to restore their ability to support significant fisheries.
I agree that Bay of Biscay sole could be moved to a management plan in accordance with its less serious biological state, but Western Channel sole should remain the subject of a recovery plan. Legally, a management plan cannot be applied to Western Channel sole until it is inside safe biological limits.
We are convening a scientific meeting of STECF to look at options for target fishing mortalities for sole that will be consistent with the objectives of the common fisheries policy and with international commitments at the UN and the FAO. Therefore, we have to reserve our position until we have seen the results of this evaluation.
. Mr President, this report, which was approved in committee by a huge majority — I believe with just one vote against, and I would like to express enormous gratitude to all my colleagues — makes considerable changes to the Commission’s proposal establishing measures for the recovery of Southern hake and Norway lobster stocks in the Cantabrian Sea and the waters of the Western Iberian Peninsula. The recovery objective proposed by the Commission for hake took mortality by fishing as a reference, while my report proposes, as recommended by the scientists, an ideal biomass level, complemented by a fishing effort limitation scheme based on geographical areas and categories of fishing gear. Furthermore, with regard to the system for calculating fishing effort, we believe that the one presented by the Commission, based on kilowatts of power, is too complicated and we therefore propose that it be based on fishing days and that, furthermore, we establish a system of co-responsibility for fishermen in the control of fishing.
For us, Commissioner, the period of application is not negotiable. It is not sufficient to establish or decide on five years for this plan. We would be delighted if the fishing ground could recover in five years, but the ten years, as opposed to the five proposed by the Commission, are intended to allow the industry to adapt more gradually and more flexibly, ensuring greater stability for fishing without diminishing the ultimate objective, that everybody wants to see — not just the Commission — of the recovery of stocks. Furthermore, I have modified and relaxed the quantities laid down in the proposal on weight, supplementary catches and other technical measures, and in this way the margins of tolerance will be similar to those in other plans already in force.
With regard to the forecasts on Norway lobster, today everybody knows that the closed areas proposed are not suited to the stock situation, nor the duration, since the proposal is that it be indeterminate. Commissioner, according to the reports produced by the IEO, in only one of the areas proposed are there significant concentrations of Norway lobster and these are located in a much more restricted area than that pointed out by the Commission, at depths of 100 to 140 metres, and we therefore believe that, in the event that the closure is established, it should be limited both in area and in terms of its duration, between May and August.
We must mention something that the Commission tends to forget: the socio-economic repercussions. Commissioner, the Commission’s proposal is exclusively based on aspects relating to the conservation of resources and makes no mention at all of the socio-economic impact of its application, and I can assure you that, if the Commission's proposal is applied as it stands, it would have a dramatic effect on the sector, because, in practice, the closures proposed for Norway lobster mean that trawling will be impossible in all Iberian waters, and we are talking about multi-species fishing in which Norway lobster represents barely 1% of the total catches by these fleets. So I have considered it appropriate to insert a reference to the socio-economic measures to be adopted to deal with the possible loss of income for the sector, either by means of the new European Fisheries Fund, as you have said, or by means of any other specific instrument that the European Union may create, and I am delighted that the specific nature of the Gulf of Cádiz is recognised and that, in this respect, it has been considered more positive to exclude it from the proposal. Commissioner, its inclusion for this recovery plan must not under any circumstances mean that it does not include measures to provide for its recovery and sustainable management and, in this regard, you are aware that the national authorities are producing an emergency plan for this specific fishing ground.
I believe, Commissioner, that, as rapporteur, I have opted for the most realistic and viable approach and I must acknowledge that it is true that I placed great emphasis, as well as on the objective of preserving resources — which I believe to be extremely important and which, as you have said, guarantees the future – on that of preserving a prosperous, viable and restructured European fishing sector.
That is the purpose of the report I am presenting to this House today.
.  Mr President, Commissioner, the Committee on Fisheries’ proposal establishing measures for the recovery of the sole stocks in the Western Channel and the Bay of Biscay was submitted to Parliament under the consultation procedure. It is based on proposals submitted to the Council in December 2002 aimed at the conservation and sustainable exploitation, as you said, of fish stocks as part of the reforms to the common fisheries policy.
The aim of this proposal is to ensure, in the two regions concerned and within a period of five to ten years, that these stocks are maintained within or rebuilt to safe biological limits. It comprises five chapters. The first chapter, specifying the criteria to be met in order to achieve the plan’s objectives, provided that, when stocks could be regarded as being within those limits, the Council could decide to cancel the plan at the proposal of the Commission. The other chapters specified the technical and inspection measures intended to allow this plan to be implemented.
During the debates held on this subject, it has become clear that, as you have said, in at least one of the two regions concerned, the Bay of Biscay, the most recent scientific reports indicate that sole stocks are not below the biological safety threshold. Consequently, instead of adopting a recovery plan as referred to in Article 5 of the 2002 regulation, it seemed preferable to adopt a management plan as laid down in Article 6 of that regulation.
This proposal obviously does not result in fishermen being free to recommence unchecked intensive fishing, which would certainly have a catastrophic effect on the future of the species. It has resulted in amendments to the technical provisions proposed by the Commission, but in such a way as, and I quote, ‘to ensure that these stocks remain within safe biological limits’, whilst at the same time stressing, and again I quote, that ‘the objective of the new common fisheries policy is to provide for the sustainable exploitation of living aquatic resources, taking account of the environmental, social and economic aspects in a balanced manner’.
I would point out that Parliament’s proposals specify in this regard that, where the Commission finds, on the basis of the annual evaluations, that any of the sole stocks concerned are at risk of collapse, it shall propose to the Commission additional measures to ensure recovery of the stock concerned.
That summarises the main proposals in the report, which will shortly be put to the vote in Parliament with no amendments and which gained very wide support in committee, demonstrating a desire to involve the fishermen themselves in the considerations of the scientists and politicians and to reconcile the expertise of the latter with the experience of the former. I would like to add that the debates leading to the drafting of this report were conducted in an excellent atmosphere and I would like to conclude, Commissioner, by expressing to you my gratitude.
. Mr President, Commissioner, ladies and gentlemen, I am speaking on behalf of my group, the European People’s Party (Christian Democrats) and European Democrats, to stress the importance of the role played by Parliament in this area, with its deliberate strategy of providing time and improving on the Commission’s initial drastic proposals.
This debate began some time ago, during the last term in office. The Commission presented us with an initial proposal which treated the situations of hake and cod equally. We had to stop it and we managed to do so. The situation of each species could not be compared. The Commission eventually agreed with us and presented two separate proposals. We also managed to differentiate northern hake from southern hake, with two different proposals.
All of this happened following an important joint hearing in Parliament’s Committee on Fisheries with the sector and the scientists involved, in 2001. In the end we achieved a satisfactory result for northern hake and we also managed, in 2003, to postpone the debate on southern hake until this term in office, which allowed the sector and the scientists to provide more data and produce more specific proposals.
I believe that Mr Borg's visit to Spain has also been fundamental in terms of rectifying the Commission’s initial position on southern hake and Norway lobster. We should therefore all be pleased, since I believe that this is the right approach, as is being demonstrated in the case of the Mediterranean.
I would like to congratulate our rapporteur, Mrs Miguélez, on her work and on the final result of her report, and everybody who has contributed to it, including the Spanish and Portuguese Governments, both previous and current, and the Members from my group, Mr Fraga and Mr Freitas, for their valuable contributions. I would also like to highlight the amendment we are presenting today to Parliament on behalf of our group, the PPE-DE, which will give the Member States greater flexibility in the application of their recovery plans.
Finally, I would like to congratulate and warmly thank the Xunta de Galicia, which, within the Galician Advisory Committee, promoted and achieved the required unity in the sector in this decisive area, since their consensus has provided us with the basis for reaching a satisfactory and realistic agreement here.
.  Mr President, Commissioner, well done to the rapporteur for producing a report that does not present us with any major problems. I would like to take the opportunity to thank fishermen for fishing one of the best fish, sole, that nature, for some, or the good Lord, for others, has given us. Long may they continue to fish!
We need to take a few lessons from this report and this proposal. First, we must be able to adapt when we need to, and the decisions taken have not been taken against fishermen. If there are more sole than we expected, we must be able to adapt to the situation and not remain restricted or stuck.
Secondly, calmness in ports and confidence in the future depend a great deal on good work carried out between the fishermen and the scientists. One group does not necessarily believe the other, and, in my opinion, we need to persevere in improving relations between them. One forum, set up as part of the common fisheries policy, is, I believe, very useful: I am referring to the regional advisory councils. We must make the most of these bodies to ensure that these two main categories, the workers and the scientists, come to as good an understanding as possible.
In this case, Commissioner, your work is made all the easier and we share the same aim: to maintain the largest fish stocks possible in the sea, because, without fish, there will be no fishermen and, without fishermen, there will be no fish for consumers.
. Mr President, Commissioner, ladies and gentlemen, I would like to begin by thanking Mrs Miguélez Ramos and Mr Morillon for the magnificent reports they have presented to us and which we are debating today in this Parliament.
At the end of 2003, the Commission proposed a recovery plan for southern European stocks of hake and Norway lobster, which, according to the International Council for the Exploration of the Sea, would be threatened due to high levels of mortality resulting from the fishing of mature fish of those species, which was reducing their capacity for regeneration through natural biological reproduction.
I have certain reservations about the full validity of the reports which we considered in evaluating the situation of the stocks of these species, since the associations of shipowners and professionals from these fishing grounds, or at least those that I have consulted, claim that the best way to find out whether or not stocks are at risk is by casting a net into the sea. Of course, the net must fully comply with the legislation in force. If it comes out with fish in it, it cannot be claimed that the species is in danger, and they are bringing up more fish than ever.
Nevertheless, nobody has a greater interest in maintaining fish stocks than the people who live from this fishing sector and whose economy and way of life depends on them and, therefore, they largely accept, as we all do, that measures need to be established to protect stocks of southern hake and Norway lobster.
It is possible, however, that the application of some of the measures proposed may affect the socio-economic reality of the sector, and it is therefore absolutely essential that the regulation provides for some type of mechanism to alleviate the consequences that the planned restrictions of fishing capacity are going to have for the people affected and to compensate for the damage done to the sector.
Furthermore, the fishermen and companies must know that this assistance is available to them in order to provide them with the incentive to participate significantly in the recovery plans being considered. We are also in favour of controlling the quantities of mature fish of each species and not levels of mortality, and of the measures adopted extending over 10 years and the annual variations of allowable tonnes of catch not exceeding any more or less than 10%.
Mr President, I am sorry to have to bring a note of discord to this fine consensus. We would have liked to support the Commission’s proposal much more proactively, and we regret that, faced with a situation as serious as the continual decline in fish stocks, albeit with slight differences between species, Member States are systematically continuing, with the assistance of a large number of MEPs, to attempt at all costs to dilute the objectives to be achieved. Even if the whole world proclaims that they support the conservation of resources, in reality it is not true, and we cannot accept this situation.
That is why we will not vote for these two reports. There is no doubt that we need to hold discussions with local players and fishermen, regarding the amendment and simplification of measures that are sometimes too complicated. It is also important, of course, to take account of the socio-economic impact, to provide compensation, which must be made fair so that it does not always go to the same people, and also to preserve small-scale fisheries, which must also survive.
As much as we agree with all of that, we cannot accept the systematic reduction of the Commission’s objectives, which are based on scientific data. Neither can we continually argue, in view of the situation. That is why we will vote against these two reports, whilst supporting the Commission’s intentions in this field.
– We believe that the stock levels of Southern hake and Norwegian lobster are such that recovery measures must be taken. Such measures will lead to fishing restrictions, which will inevitably have social and economic consequences. In this context, in the event of any loss of income suffered by fishermen due to temporary suspensions or fishing restrictions arising from a recovery plan, provision must be made for fishermen to be offered financial compensation aimed at offsetting any consequent loss.
Indeed, compensation also represents an incentive for fishermen to be actively involved in carrying out the recovery plan, because the main aim of plans of this nature is to ensure the sustainability of fisheries resources as a means of safeguarding the future of fishing. Consequently, recovery plans must not, under any circumstances, lead to definitive measures to reduce fishing, such as fostering the scrapping of vessels, or the paralysis of economically untenable fleets in the absence of socio-economic compensation measures.
The scrapping of vessels leads to the permanent destruction of production resources and, in turn, to permanent unemployment for the fishermen. Socio-economic measures commensurate with the Community budget must be incorporated into this regulation. This is the thrust of the amendments that we have proposed and which we consider fair. We therefore trust that we will obtain your support.
. Mr President, it is not often that I can say that I am in total agreement with two separate reports from the Committee on Fisheries. This is one of those rare occasions. Chairman Morillon and Vice-Chairman Miguélez Ramos both highlight the need to ensure that the socio-economic impact and consequences of recovery plans are measured and addressed, with appropriate compensation.
Two years ago almost to the day, I stated in this House that decisions and objectives of fish recovery plans cannot disregard the social and economic consequences they will have. Recovery plans must seek a balance between the recovery and conservation of stocks, and measures to limit the impact on the fishing industry. The utmost respect must be paid to the need for social, economic and regional cohesion, and the highest priority must be given to the defence of the populations of those regions that are highly dependent on fisheries.
Let me say very clearly, as I have said many times in the past and will say again at every available opportunity, that the common fisheries policy is not only about fish but also, and most importantly, about fishermen. It is about their families and their families’ futures, their way of life – the only one possible in many areas – and the future of entire coastal communities.
Chairman Morillon and Vice-Chairman Miguélez Ramos both refuse the technocratic approach of rebuilding stocks at all cost, preferring instead to suggest ways to ensure that stocks remain within safe biological limits. I, for one, share that approach.
– Mr President, ladies and gentlemen, I should first like to say that I shall concentrate on the report by Mrs Miguélez and, as such, I wish to thank Mrs Miguélez, Mrs Fraga Estévez and Mr Varela for their participation, because this report focuses essentially on Southern hake and Norwegian lobster in Portugal and Spain.
I should also like to welcome the Commission’s proposal, which recommends that reform of the common fisheries policy should set out provisions for safeguard plans, recovery plans for areas and species with sustainability problems. It is undoubtedly true, however, that we had to carry out a thoroughgoing analysis in committee, in conjunction with the national authorities in Portugal and Spain, so that we could turn the Commission’s good intentions into reality.
In fact, the Commission’s proposal, in its original form, would damage fishing as a whole, because in order to safeguard the interests of Southern hake and Norwegian lobster, the entire fishing fleet would be affected and a recovery plan for all fisheries, including Portuguese fisheries, would be drawn up. We therefore had to table some amendments, which were adopted. I believe that we made significant improvements to the text.
I do not agree with some of the proposed amendments tabled in this House, because they are already laid down in the proposals that we made in committee. I should like to say, by way of justifying the proposal tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats, that we want the Member States to have the opportunity to table their own proposals and to submit them to the Commission for approval. After all, the Member States know the situation best. In so doing, we will be avoiding generically restrictive proposals to a problem that was specific and could have been dealt with much more easily.
– Mr President, I should like to express my opinion on the report by Mrs Miguélez Ramos on measures for the recovery of Norwegian lobster and Southern hake in the Cantabrian Sea and Western Iberian Peninsula. I should like to begin, if I may, by congratulating Mrs Miguélez Ramos on her excellent work and on the extraordinary effort that she put into drawing up the report. The proposals therein deserve Parliament’s overwhelming support and I trust that the Commission will duly take them on board.
We completely share the Commission’s concerns as regards the need to protect Southern hake and Norwegian lobster stocks in those areas of the Atlantic and we acknowledge that appropriate emergency measures are called for in light of the current state of affairs. In the Member States in which most fishing is done, the fishermen and the vessel owners have the most to gain from seeing these measures implemented correctly. Let me stress that those measures must be appropriate measures, because the Commission’s proposals are clearly excessive given that the problem cannot be approached from one single perspective. As political decision-makers, we have a responsibility to seek solutions that strike the right balance between concern for defending biological resources and social and economic interests.
If the Commission’s proposal were adopted, it would have a devastating impact on the Portuguese fisheries sector, as it would affect some 2 000 vessels, most of which catch tiny amounts of these species. The proposals put forward in the reports before us will enable these species to be rebuilt within ten years, thereby absorbing the social and economic impact. Accordingly, I am sure that Parliament will give resounding support to this report.
Mr President, I would like to take this opportunity to congratulate the rapporteurs, and in particular Mrs Miguélez, because I am going to refer to her report, but not because the report of the chairman of the committee is not magnificent.
Firstly, I would like to point out that the first discrepancy between the Commission and the fishing sector usually relates to the duration of plans. In this regard, we must bear in mind that establishing a plan for the recovery of a species with a short life and rapid growth is not the same as establishing a plan for another species with the opposite characteristics. Furthermore, great emphasis must be placed, as many previous speakers have said, on the socio-economic effects of each plan, which vary widely depending on the fleets in question. In this case, therefore, we have established a minimum duration for recovery of ten years, which allows these conditions to be taken into account.
We must insist that the first stage in any recovery plan must be to prevent a continuing decline of the species in question and for its recovery to begin. The speed with which this is achieved is of less biological relevance, but may be a disaster for the regions dependent on fishing. We therefore believe that once the scientists have established the biological parameters — and this report includes, for example, the biomass objective to be achieved in order for a population to be considered recovered — the Member States must be allowed a degree of flexibility in achieving this objective in a manner most suited to the characteristics of their fleets. Once again, the important thing is that the species recovers, rather than how the reduction of the fishing effort is achieved. So, as Mr Freitas has said, we have presented an amendment on behalf of our group which calls for greater flexibility for fleets.
With regard to the issue of closures, I would refer to what the rapporteur has said; there is no scientific basis for it and, therefore, I would simply call on the Commission and the Council to support the amendments by Mrs Miguélez and the Committee on Fisheries, which introduce a good dose of common sense into this proposal.
Mr President, I would like to concentrate on the issue of sole stocks. This regulation aims to recover sole stocks in the Western Channel and in the Bay of Biscay. It is crucial that we act to counter declining fish stocks, but it is always important that our response is proportionate. The Commission proposal combines tough rules for setting total allowable catches with a scheme to limit fishing effort.
The amendments proposed in Parliament’s report would replace the Commission’s proposal with one that aimed to manage the stock via agreed rules on setting catch limits. I welcome the amendments in the report by Parliament’s Committee on Fisheries. The Commission’s proposal was based on the premise that the sole stocks were in crisis and needed recovery plans. The amendments proposed in the committee’s report recognise that management action, rather than drastic fleet cuts, is more appropriate for this stock.
I also strongly support the Committee on Fisheries’ recognition that the management action for this stock should be developed with the involvement of regional advisory councils and other stakeholders.
. Mr President, I wish to begin by thanking the rapporteurs for their hard and constructive work. I also wish to thank Mr Varela Suanzes-Carpegna for his good work on the hake plan.
Concerning the proposal for a Council regulation establishing measures for the recovery of the Southern hake and Norway lobster stocks in the Cantabrian Sea and Western Iberian Peninsula and amending Regulation (EC) No 850/98, I can fully agree with 14 of the 26 amendments considered by the Committee on Fisheries. These are Amendments 2, 4, 10 in part, 11, 12, 13, 14, 18, 19, 20, 21, 22, 23 and 26.
It is appropriate to remove the out-of-date proposals concerning management by kilowatt days, to adapt the minimum quantities concerning control arrangements according to the measures set up for 2005, to establish tolerance margins and conversion factors consistent with those in the Northern hake recovery plan, and I can agree with the deletion of obsolete provisions concerning effort messages. The fishing mortality rate of 0.27 is acceptable because it is consistent with the Implementation Plan of the World Summit on Sustainable Development adopted in Johannesburg in 2002.
I also agree that it is appropriate that a recovery plan should anticipate a recovery taking place within less than five years. Although estimates of biomass of fish stocks are uncertain, observations of stock size above a precautionary level for two years in a row could be a way to signal the need to move from a recovery phase into a long-term management plan.
Concerning Amendment 10, we can, therefore, accept the 35 000 tonnes exit criterion, but not the requirement of a ten-year delay in recovery or the reference to ‘in a sufficient period of time’. Such an approach would be contrary to the FAO Code of Conduct. We do not fix the duration of the plans: we set an objective and estimate the approximate time we will need to achieve it.
I cannot accept Amendments 15 or 16 because the 10% constraint on TAC changes is too tight to allow an adaptation to real circumstances. In line with the opinion of the Advisory Committee on Fisheries and Aquaculture, the figure should be retained at 15% rather than 10%, but the 15% could apply in the first year of the plan.
I support the principles behind Amendment 17 and can accept paragraphs 1 and 2 of that amendment, with modifications committing the Council, as well as the Commission, and making reference to maintaining the arrangements embodied in Annex IVb of Regulation (EC) No 27/2005 on a comparable basis to the cod recovery plan. For these reasons, I cannot support Amendment 27.
In relation to paragraphs 3 and 4 of Amendment 17, and Amendments 3, 28 and 30, state aids should be decided in the context of the Financial Instrument for Fisheries Guidance and the European Fisheries Fund, so that comparable financial resources are made available to all fishermen who find themselves in similar situations. As is the case with sole stocks, which I will come to later, it is appropriate to have an interim review procedure, but this should be done at reasonable intervals.
I could support Amendment 25, subject to the extension of the review period to four years rather than two years. I cannot support attempts to rebuild stock size year-by-year, because of the disruptions that this is likely to cause industry, and I cannot support Amendment 5.
After extensive consultation with my officials and with officials and fishing representatives in Member States, I can agree to some modification in the size and number of closed areas for fishing for Nephrops. However, complete deletion of any reference to closed areas, as in Amendments 6, 7, and 24, goes too far to be compatible with precautionary management at this stage.
Management of hake and Nephrops in the Gulf of Cadiz is an important issue given the abundance of juvenile hake in that area. On the basis of the precautionary principle, greater uncertainty in this area is not a reason to be less cautious, so I cannot support Amendments 1, 8 or 9, which would exclude this area. However, I accept that measures for the Gulf of Cadiz may need to be different.
I cannot accept Amendment 30. Capacity needs to be managed so as to be in balance with the productivity of the fish stocks. If either or both fishing effort and capacity were allowed to increase again once the stocks are recovered, the result would be a decline in the stocks and a reduction in the amount of fish available to the industry. This would not achieve the aim of sustainable exploitation.
Turning now to the Morillon report, I am pleased to say I can fully agree with Amendments 7, 16, 17, 18 19, 20, 21 and 22. It is entirely appropriate to remove the chapter concerning management of effort by kilowatt days, to apply control measures only to landings above 100 kg instead of 50 kg. I accept that the provision for the margin of tolerance in logbooks should be the same as that already adopted for Northern hake. I also accept that, as a general rule, variations in TAC should be limited to no more than 15% for these stocks.
Notwithstanding the deletion of the kilowatt days scheme from the proposal, it will be necessary to substitute alternative effort management measures. For the Western Channel sole, these should be based on the measures already introduced under Annex IVc of the current TAC and Quota Regulation.
The biological state of sole in the Bay of Biscay is apparently better than previously thought and it is appropriate to apply a management plan to this stock, rather than a recovery plan. I can therefore accept the substance of Amendments 1, 2, 3, 4, 9, 10, 12 and 13, but only insofar as it relates to Bay of Biscay sole. The biological conditions prevailing for Western Channel sole are sufficiently serious for recovery plan provisions to apply to that stock.
I also support the idea of an interim report mechanism as mooted in Amendment 11, as I mentioned when discussing southern hake and Nephrops. However, the plan needs to be given time to take effect before a review is useful, so a four-year interval would be appropriate here, which is a similar timescale to the one used for the interim evaluations of long-term measures agreed for the northern stocks shared with Norway.
I can also agree with the idea of setting a target fishing mortality rate for Bay of Biscay sole, as in Amendment 15. However, we should take account of the scientific advice that will be provided by STECF in June on this topic, and I will reserve my position on the right figure to use until I have seen that report.
However, I cannot agree with the idea of setting a TAC according to an annual increase in the quantity of adult fish in the sea. The scientific advice is simply not precise enough to allow such an approach and I fear the result would be an unwarranted, overly erratic adaptation of TACs. The fishing industry needs more stability than this method can provide. I am not therefore in a position to support Amendments 8 or 14.
I see legal problems with certain amendments. Amendment 5 would be in contradiction to the requirements of the last sentence of Article 5(2) of Regulation (EC) No 2371/2002 and the last sentence of Article 6(2) of the same Regulation. And while Regional Advisory Councils, where they exist, should be consulted when developing new legislation, the implementation of regulations is the responsibility of Member States. For this technical reason, I cannot support Amendments 5 or 6. However, we would certainly have no problem with Member State authorities consulting the Regional Advisory Council, on a voluntary basis, concerning such plans.
The debate is closed.
The vote will take place during the next voting time, in a few minutes.
I now have the pleasure of welcoming to the official gallery a delegation from the Armenian Parliament, led by Mr Armen Rustamyan.
The delegation took part, today and yesterday, in the seventh meeting of the EU-Armenia Cooperation Council. I wish them every success, following this welcome from the whole Parliament, in their meetings at the European Parliament, and a good stay in Strasbourg.
Ladies and gentlemen, we shall now proceed to the vote.
Mr President, in connection with adopting this resolution, we reached agreement in the Committee on Foreign Affairs on using the name ‘the Former Yugoslavian Republic of Macedonia’ when referring to this country in contexts not concerning the actual debate about the future name. I hope I can obtain Parliament’s support for sticking to this policy in the final resolution. This means, in other words, that, if amendments are adopted today with reference to Macedonia and if these are not concerned with the issue of the name, the term used in the final version will be ‘the Former Yugoslavian Republic of Macedonia’. We thus ensure that we shall vote on the substance of the resolution and that, irrespective of the outcome of the votes, the final result is clear to readers of the resolution. We can do something about the actual issue of the name when we come to Amendment 6 and Amendment 25.
Thank you very much, Mr Samuelsen, I think that these precise details are extremely useful on a subject that is still so sensitive.
Mr President, I would like to endorse what Mr Samuelsen has said, and, if we agree to this demand, to ask my colleagues to vote ‘yes’ rather than ‘no’ to Amendments 16 and 20, which have to do with the content rather than the name.
Mr President, ladies and gentlemen, three amendments have been tabled on paragraph 32, which have been marked as being identical. In actual fact, Amendment 13 differs from the other two by only one word. Nevertheless, the difference is important, because it is one thing to talk about the whole of China, and quite something else to talk about China. I therefore call for Amendment 13 to be put to the vote separately from Amendments 1 and 10.
Before voting on Amendment 13 with the slight semantic difference emphasised by Mr Speroni, we shall first vote on Amendments 1 and 10, which are exactly identical.
.  Mr President, all Members have a copy of the update I have proposed, which involves the following substitution in paragraph 8:
‘… report of the High-level Panel on Threats, Challenges and Change presented to the UN Secretary-General on 1 December 2004’ with ‘… report presented by the Secretary-General of the UN entitled “In larger freedom: towards development, security and human rights for all” on 21 March 2005.
This simply involves an update. As Mr Samuelsen raised the problem of names in connection with the Former Yugoslav Republic of Macedonia I would point out that this problem does not occur in the text to be voted on. If it were to occur at all, it would be in the justification, but that is not what we are dealing with.
Mr President, I wish to move an oral amendment, with which we want to add emphasis to the demand for enhanced cooperation with the Americans rather than to oppose it in principle. Not only do we want to welcome the cooperation that is going on in relation to the non-proliferation of weapons of mass destruction, but we also would like to see more efforts being made to that end in view of this year’s non-proliferation conference.
The non-proliferation strategy is an essential component in the European Security Strategy. Not least with reference to ongoing debates on non-proliferation and Iran, we wish to appeal for closer cooperation with our American partners in reinforcing non-proliferation as an instrument.
Mrs Beer, please could you present the text of the amendment?
Mr President, the rapporteur has proposed the following:
‘Welcomes existing cooperation with the United States in the fields of non-proliferation’. Our proposed wording is: ‘Expresses its wish for stronger cooperation with the United States in the fields of non-proliferation’.
That concludes the vote.
All the explanations of vote are in writing.
Despite some good efforts, current fisheries policy still involves the EU buying the right to misuse the natural resources of the poor. It is a modern form of colonialism. Genuine reform of fisheries policy is required, together with a totally changed view of our relationship with poor countries. We have therefore chosen to vote against the above-mentioned report in its entirety.
Mr Kuhne’s report deals with the European Security Strategy, and Mr Brok’s report deals with the Common Foreign and Security Policy. We are voting against both these resolutions in their entirety because they are aimed at further militarising EU cooperation and turning the EU into a major power speaking with a single voice in international contexts. This development would lead to the EU being given substantial resources that could be made better use of by other organisations.
We believe that the OSCE and the Council of Europe should be given priority in conflict prevention work at European level. On a global scale, the UN - with its importance, experience and legitimacy - is best suited to this work. The UN should also have the main responsibility for global disarmament and for preventing the spread of nuclear weapons and other weapons of mass destruction. The UN should also be guaranteed resources for military crisis management.
There are no reasons for lifting the arms embargo against China, because demands regarding human rights are not being complied with. Encouragement should be given to the strict control of Sweden’s export of munitions.
We are opposed to Mr Brok’s call for the immediate implementation of the proposals in the EU Constitution designed to strengthen the EU’s defence and security policy, despite the Constitution not having been approved in all the countries and thus not having formally come into force. It shows amazing arrogance towards Europe’s voters.
. As we have repeatedly stated, the need to preserve fish stocks must be compatible with the needs of the populations whose livelihoods depend on fishing and the needs of industries associated with fishing. As well as this clear need for compatibility, the medium and long-term sustainability of fisheries must be guaranteed. Yet it must also be guaranteed in the short term.
Whilst this particular issue will not affect Portugal directly, it does have parallels with similar situations in which Portugal’s interests are at stake. I therefore voted in favour.
The Commission’s proposal is aimed at getting to grips with unduly high fishing mortality rates and the problems of obtaining adequate reproduction in these areas. The International Council for the Exploration of the Sea showed, for example, in its report that fishing mortality rates had led to the quantities of mature Southern hake and Norway lobster in the Cantabrian Sea and Iberian peninsula being so low that stocks were no longer being replenished through reproduction and were now threatened with collapse. There is no reason for doing what the Committee on Fisheries has successfully done and voting in favour of watering down the Commission’s proposal at a time when the Commission is no doubt taking measures to get on top of the problems. Genuine reform of fisheries policy is required, together with a totally different view of our relationship with poor countries and of what constitutes a sustainable use of our natural resources. I have therefore chosen to vote against the two above-mentioned reports.
. I voted in favour of the report by Mr Krahmer on the proposal for a directive on the type-approval of motor vehicles with regard to their re-usability, recyclability and recoverability, for the following reasons:
Firstly, the directive attaches importance to the environment. According to the proposal, at least 85% by mass of any vehicle should be re-usable and/or recyclable, and at least 95% by mass of any vehicle should be re-usable and/or recoverable. Otherwise, the model in question cannot be placed on the market.
Secondly, the directive provides constructors and the type-approval authorities with a reasonable amount of time to carry out compliance checks on the 600 or so types on the market, a period that takes into account the car industry’s normal production cycles.
. I wish to congratulate Mr Krahmer on his important report on the proposal for a directive of the European Parliament and of the Council on the type-approval of motor vehicles with regard to their re-usability, recyclability and recoverability and amending Council Directive 70/156/EEC. I support the report, in particular the guarantees provided by car manufacturers as regards the ‘re-usability’, ‘recyclability’ and ‘recoverability’ of their cars.
Following the Lisbon Strategy, the EU must not overlook environmental policy. In this regard, one must agree that the manufacturer has a duty to prove that the vehicle concerned is environmentally friendly and to provide disposal firms with a detailed description of a recycling strategy. Measures such as Member States appointing type-approval authorities to check whether cars are environmentally friendly, and the provision of a longer period in which to implement this directive, 54 months, will ensure that this directive will be properly transposed and that the car industry will be prepared for the entry into force of this Community initiative.
I welcome the aim of these proposals to help reduce waste and provide information for consumers. These proposals reinforce good practice already established in the UK where around 75% of the two million cars and vans reaching the end of their lives are traditionally recovered or re-used. However, I have some reservations about the benefits of applying the design standard to existing vehicle types, in which case the economic and administrative burden may outweigh the environmental gain.
. There is concern about the damage to the environment caused by the inexorable rise in personal car use. This has given rise to initiatives such as the one before us, aimed at reducing adverse effects by improving conditions for recyclability, re-usability and recoverability.
Given the adoption of amendments intended to make this proposal for a directive more workable, regarding the date of its entry into force, for example, I voted in favour.
. We are disappointed that our amendments to the regulation before us were rejected, the purpose of which was to safeguard the present and future of fishermen, of fisheries and of this sector’s vital role in our diet, particularly in Portugal.
We are compelled to condemn as an act of hypocrisy the fact that Parliament has accepted the inclusion of socio-economic measures aimed at ‘mitigating’ the socio-economic effects of these plans, while there is no legal guarantee of Community funding and the recovery plans are not dependent on the existence of these socio-economic measures.
This was precisely the thrust of our amendments: to implement socio-economic measures that would fully compensate the fishermen’s loss of income, so that fishing would have a future.
Unlike those who see the scrapping of vessels as a way of making easy money in the short term, without a view to guaranteeing the sector’s future and disregarding the fact that many fishermen will lose their livelihoods, we are seeking to guarantee the future of fishing.
Given the problem of sustaining certain stocks of Southern hake and the need for their recovery, the fishermen affected must be fully compensated for the loss of income following the paralysis of their fleets. In that way, we will meet the prime objective, which is the future of fisheries.
This is why we do not support the report before us.
. I support the report before us in the form in which Parliament received it, because it strikes the balance sought by Portugal and jeopardised by the initial proposal, which laid down a range of measures that would have been damaging to national interests, especially in the short term, without sufficient justification.
Now that that balance has been struck, I voted in favour.
We are in favour of Croatia, Serbia-Montenegro, Bosnia-Herzegovina, Macedonia and Albania being more closely associated with the EU. Once these countries fully comply with the Copenhagen criteria, they should become members. That would be a natural development of the enlargement of the EU begun with the ten new members in May 2004. We are opposed, however, to strengthening the EU’s foreign policy, which is in many respects the aim of the resolution.
. The European Parliamentary Labour Party strongly supports the work being carried out tirelessly by Lord Ashdown, the High Representative in Bosnia-Herzegovina. Of course, we would wish that the functions of the office of the High Representative are gradually incorporated into sovereign domestic institutions. However, in the interim period, It is vital that the High Representative retains the right to use the powers expressed in his mandate when the circumstances require it.
. Ever since the early 90s, there has been an issue surrounding the name of Greece’s northerly neighbour. Three northern Greek provinces bear names with Macedonia in them, and it also plays a role in Greece’s ancient history. In the neighbouring country, the resistance movement against the Ottoman Empire before 1912 also used the name Macedonia, and that also became the name of Yugoslavia’s southern federal state between 1945 and 1991. It would be obvious to use this self-selected constitutional name ‘Republic of Macedonia’ generally.
Although every state chooses its own name without interference from other states or international bodies, attempts are still being made here from the outside to impose a different name in which only the last letter is indicative of the real name. If we were to condone this, then Luxembourg would no longer be allowed to be called Luxembourg, because there is the south-eastern Belgian province of the same name. Meanwhile, Macedonia has been recognised under its real name not only by the US, Russia and China, but also by Slovenia, which is an EU Member State, and by Bulgaria, which will one day be one. If the EU were to continue to refer to Macedonia by a different name, that would amount to unfair and discriminatory treatment meted out to what may one day be one of its Member States.
. In its neighbourhood policy, the EU must pay close attention to the Balkans, because we must monitor closely the development of countries moving towards various integration processes, and because experience of the recent past has taught us that peace cannot always be taken for granted in Europe.
Now that a number of years have gone by since the conflict was at its worst, the Balkan countries are slowly but surely following a path that should give us cause for satisfaction, albeit tempered by the knowledge that much remains to be done. Let us emphasise, however, that, looking back at the past, we must feel pleased and that, happily, looking into the future, we can feel hopeful.
. – The European Parliament resolution on the western Balkans expresses the more general move of the USA and the EU towards new border changes, the competition between them to divide up the area and the EU's attempts to annex it to Euro-transatlantic structures. The push for the independence of Kosovo, the discussion of the revision of the Dayton accords and the reference to functional problems in Serbia-Montenegro confirm the new cycle of border changes. However, setting such developments in motion will create a serious situation in the Balkans, which may turn into an explosive situation as a result of the more intense fight between the imperialists to control and divide up the area. The Balkan people have already paid with death and destruction for border changes as a result of imperialist interventions and wars by the USA, NATO and the EU. Consequently, Greece as a country, its people, and the other peoples are not safeguarded under any Euro-transatlantic agreements. There is an immediate and urgent need to strengthen the common fight of the peoples against the ΕU, the USA and ΝΑΤΟ which, among other things, are the main parties responsible for the tragic situation which the Balkan people are experiencing.
The majority of this brilliant text is related to provisions of the Constitutional Treaty. I consider this step premature and undermining the sole competence of the Member States in pushing still undecided adoption of the Treaty. Therefore I vote against the report.
The European Parliamentary Labour Party fully supports reform of the UN Security Council, in order that it better reflects today's world, and also supports improvements in the way that the EU speaks at the UN. However, it is inappropriate to talk of an EU seat, as the UN Charter does not allow for organisations such as the EU to become members. We would not wish to prejudge the outcome of the Intergovernmental Conference.
. When we adopt this report, among the various ideas of major importance, we must not overlook the importance of combating terrorism as one of the central planks of the EU’s common foreign and security policy. Dialogue with third countries, international cooperation and the implementation of the 2004 EU/US Declaration are crucial factors in this regard. Against this backdrop, it is essential that we share with our Atlantic allies an awareness of the serious nature of the threats hanging over the free world.
In general, I support the development of the common foreign and security policy. In certain crisis situations, it is natural to use both military and civil resources. At the same time, it is important that humanitarian principles should not be watered down and that humanitarian operations should not be used for military purposes (something that has unfortunately happened in Iraq and Afghanistan).
It is also important to ensure that resources intended for long-term development cooperation are not used for other purposes. For these reasons, I have chosen to abstain because the wordings of both paragraphs 45 and 46 can offer scope for arbitrariness regarding these aspects.
. I voted in favour of this report on the European Security Strategy (ESS), which for the first time provides a detailed definition of the concept of security. The ESS sees security as a prerequisite for development and focuses on factors that had not thus far been considered fundamental to security. In this regard, among the main threats to global security, it highlights the destructive power of poverty, malnutrition and disease.
The ESS lays down three strategic objectives. The EU must be capable of, firstly, identifying threats and taking swift action by military as well as non-military means; secondly, promoting security within its immediate border areas, but also those of the future; and, lastly, strengthening the international order.
I should like to emphasise, however, that the EU has serious shortcomings in terms of military means that may hinder its ability to carry out high-intensity humanitarian missions. The EU must be equipped with the technological wherewithal to assess potential threats.
. Whilst I welcome the fact that this report raises issues that are of immediate importance, it does not dispel my objections to the original document on which it is based.
By contrast with what one might expect from a document of this nature, the time spent on identifying threats is kept brief and questions requiring thorough analysis are summed up in short paragraphs, whereas the document devotes much attention to the ways in which to press the European Security Strategy into service. Either the EU knows very well why it wants these resources – and the reason is not mentioned here – or it does not know why it wants them, but knows that without those resources it has no clout.
Either way, we must express our concern at the lack of depth and substance, by contrast with similar documents drawn up by our allies.
We see the fight against doping in sport as a very important issue. It is so important that, in each and every one of the Member States, it needs to be handled by the national parliament. We do not view sport and athletics as issues for the EU.
We demand, however, that each Member State should have effective control of the EU’s external borders and combat the trade in illegal substances.
Citation E of the motion for a resolution states that the Treaty establishing a Constitution for Europe provides an appropriate legal basis for drawing up and implementing Community action in the field of sport.
One of the reasons for opposing the draft Constitution for Europe is precisely that, absurdly, it regulates matters that the Member States themselves should decide about.
We are therefore voting against this resolution.
. ‘Doping’ in sport is a multifaceted public health issue that concerns everyone, especially those directly involved – sportsmen and sportswomen.
The need to reach certain levels and achieve certain results, imposed by economic – sometimes colossal sums of money are involved – and political interests and mechanisms, which fly in the face of what ought to be the true values and aims of sport, fosters the use of a whole range of illicit substances that are often harmful to the health of sportsmen and women.
Sport should be seen not as a highly profitable money-making scheme for the benefit of a few, but as an educational, cultural and social activity that plays a key role in every aspect of a person’s physical, psychological and social makeup.
Among other measures, an educational and preventative policy must be introduced intended to encourage the healthy physical exercise of playing sport, starting during childhood and continuing throughout a person’s life.
. I fully endorse the motion for a resolution on ‘Doping in Sport’. Over a decade ago, I was myself an active weightlifter, although I never, unfortunately, managed to achieve that bodybuilder’s dream figure that was so much in favour with women. Today, I am glad that I took only lots of protein, and never clenbuterol or anabolic steroids.
Both amateurs and professionals who dope themselves in the hope of finding sponsors, or financial support, and thereby perhaps fame, pay a high price for it. So often, what was then a star body is now not something you would want to look at.
The IOC’s World Anti-Doping-Agency, which organises intensive research and the monitoring and listing of prohibited substances has acted late in the day, but not too late. Last year, Germany’s national anti-doping agency carried out 8 000 inspections of training camps and competitions. In future, doping tests are going to be carried out at 20% of all UEFA competitions.
We need common international standards if monitored athletes are not to be put at a disadvantage in comparison to those who have not been adequately tested. What is needed is for those who manipulate the winning of their medals and prizes for the sake of profit or fame to be socially stigmatised for it. Only if sport is doping-free does it deserve recognition, and only if they are clean are sportsmen real examples to others.
. I welcome this resolution drawing attention to the problem of doping in sport. The number of doping incidents over the 2004 Olympic Games again demonstrates the need to combat this very real problem.
The Treaty establishing a Constitution for Europe provides an appropriate legal basis to draw up and implement Community action in the field of sport. Therefore we have the legal means to protect not only increasingly pressurised sport professionals, but also the countless minors and amateurs vulnerable to doping in sport.
I particularly welcome the call for the Commission to support a sustained information campaign in order to establish an effective prevention policy. It is also important for Member States and the Commission to co-operate closely with the World Anti-Doping Agency (WADA), the Council of Europe and the World Health Organisation (WHO) in a way which enables the European Union to act effectively with regard to the prevention and control of doping.
. By voting in favour of this resolution I am sharing the concerns as regards the use of drugs in sport, because it debases everything that sporting competition should stand for and because of the public health issues. Without prejudice to the rules on subsidiarity, it is clear that there is a level of intervention at which it would make sense for the Union to take action that, most importantly, might prove effective.
We see this as an issue between the Member States and Unesco, even though the Council of Ministers has authorised the Commission to negotiate on the EU’s behalf regarding those parts of Unesco’s draft document that come within the EU’s competence. We do not believe that these issues should be for the EU to deal with.
It is patently absurd that the EU should speak with one voice for 25 Member States on issues concerning the diversity of cultural contents and artistic expressions.
We have therefore voted against this resolution in the final vote.
. We acknowledge the importance of this Committee on Culture and Education initiative on the convention on protecting the diversity of cultural goods and artistic expression, given the importance of preserving and promoting cultural diversity and on the current negotiations at Unesco, particularly during the current fresh round of talks at the World Trade Organisation, which, under pressure from the large financial and economic groups, would prefer to liberalise all markets and put almost everything up for sale.
The creation of an international instrument in this area will help to consolidate the sovereign and cultural rights of people and countries and foster the development of public policies on international cooperation, and will ensure that cultural products will not be considered merchandise and put at the mercy of free trade and that the citizens have a fundamental right to access to a wide range of cultural goods.
Against this backdrop, it is essential to highlight the crucial role played by the public services in safeguarding, supporting and developing cultural identity and diversity, in guaranteeing pluralism and in ensuring that all citizens have access to content and knowledge.
Consequently, we must also acknowledge the importance of public funding and the determination on the part of the Member States to provide such funding.
. If there are areas in which subsidiarity makes perfect sense, one of those areas, as I have said on many occasions, is culture. This is without prejudice to all efforts aimed at, , cooperation, co-production experiments and Community programming, and without prejudice to international efforts, which should be channelled into ensuring effective diversity in cultural content and artistic expression. In so doing, we must always ensure that creative freedom, one of the prerequisites of such diversity, is not undermined.
The next item is the Commission Statement on the drought in Portugal.
. Mr President, the Commission is well aware of the severity of the drought situation in Portugal. It understands the concerns and is fully committed to assist Portugal. My colleague, Commissioner Fischer Boel, met the Portuguese Minister of Agriculture, Mr Silva, on 6 April 2005 in relation to this issue.
There are three sets of instruments that are of particular importance in assisting Portuguese farmers. The first concerns market support and direct aid, where the Commission has already acted. It has adopted two decisions: one on 4 March to increase the advance payments for the bovine premiums for 2004 to 80%, and another on 7 April to allow the use of set-aside land for animal feeding in the affected regions.
Three more decisions are currently in preparation. The first concerns a temporary derogation from the density requirements of the regulation on the conversion of arable land to extensive livestock farming. It introduces a corrective correlation coefficient to be applied to the number of livestock units recorded on the holding. Another decision will extend the use of set-aside land for the feeding of animals to the whole continental territory of Portugal.
In this context, I also want to mention the Portuguese request for transfer of intervention stocks. Traditionally, the Commission is opposed to such transfers in light of abundant market supplies. Commissioner Fischer Boel has, in discussion with the Portuguese Minister of Agriculture, accepted the particularly difficult circumstances due to the prolonged drought in Portugal. She has asked the services of the Directorate-General for Agriculture to discuss the arrangements with Portuguese officials with regard to the disposal of the transferred stocks.
A third decision will authorise, under certain conditions, the advance payment of a number of premiums. These include an advance of 80% of the amount of the suckler cow premium, and 50% of the sheep, goats and dairy premium for 2005. Under Article 28(3)(c) of Regulation (EC) No 1782/2003, the single farm payment might be advanced as well, provided that it is not paid out before 16 October at the earliest and subject to controls being carried out.
The second instrument concerns rural development. When natural disasters occur, re-programming is possible. However, this possibility seems limited as we approach the end of the programming period and resources are scarce. Portugal asked that farmers continue to receive rural development payments even if certain conditions cannot be met due to the drought.
At the end of January 2005, the Portuguese authorities requested recognition of the drought as a under Article 39 of Regulation (EC) No 817/2004 and to accept derogations to certain conditions concerning the agri-environment measure.
Application of a requires a number of objective criteria, in particular the severity of the drought and the quantification of the consequences on agriculture and the farming economy. Some reports are already available and paint an initial picture of the expected consequences. On the basis of the information available, the Commission has no objection to the Portuguese request. However, Portugal will be asked for a more comprehensive report.
Portugal may decide to compensate farmers through state aid for income losses resulting from severe drought. They have to notify their plans to the Commission. The Commission will do its best to approve such plans quickly. However, it is essential to prove that the losses due to a climatic event reached a threshold of 20% or 30%; secondly, that there is a direct link between the losses and the adverse weather conditions; and thirdly, that no over-compensation occurs.
The Portuguese authorities can also use the regulation on state aid. Over a period of three years, up to EUR 3 000 per farmer can be granted in aid without the Commission being notified, provided that, among other conditions, the total amount for the period does not exceed EUR 17 832 000.
– Mr President, ladies and gentlemen, when we called for this debate, we were naturally counting on Parliament’s commitment, and, at this point, I should like to express my appreciation to all of the political groups for Parliament’s show of solidarity.
The drought in Portugal is extremely serious, as we know, and as Mr Borg has just described. Only a month ago, on 15 March, around 88% of Portuguese territory was suffering severe, or even extreme, drought, and despite recent rainfall, much has been irrecoverably lost. According to available data, even with average rainfall over the coming months – and the forecasts do not suggest in any way that this will be the case – we could be facing a situation that only happens once every 40 years.
Farming has been damaged, livestock is at risk, supplies to some communities have already been restricted and all of this in already habitually depressed regions. Indeed, as the situation becomes worse towards the summer, there is a danger that tourism, one of Portugal’s most important industries, will be seriously affected, and the effects of the drought will spread to many sectors and many thousands of Portuguese people. Immediate action is also needed to prevent a repeat of the devastating fires of two years ago, which were partly caused by a dry period, albeit not even approaching the scale of this one.
The situation is therefore worthy of EU solidarity and the longer we leave it to show that solidarity, the greater the cost and the less effective the impact. We therefore hope that the impulse of Parliament’s adoption of the proposed resolution leads the Commission to take quick and effective action to follow up Portugal’s requests, and there is clear evidence here that they are prepared to do this.
We also hope, should this become necessary, that the Commission will analyse and approve any plan for state aid – already mentioned here – with the aim of creating appropriations to compensate for losses, and of meeting the need to reinvest and restructure the debts incurred by farmers, whose survival is, after all, the reason why we are here today.
– Mr President, I should like to begin by thanking the Commissioner for his speech and for the Commission’s openness in relation to the difficult situation that Portugal is currently enduring. As you know, there is a severe drought in my country at the moment, which is especially acute in the regions of the south of the country.
Mr President, I should like to express my gratitude for the displays of solidarity and support from all Members to whom I have had the opportunity to explain the situation. I should also like to say how pleased I am to have had the opportunity to table this joint proposal, endorsed by the main political groups in Parliament.
We are at the start of a new dry season in Portugal, after almost no rainfall in autumn and winter, which is normally the country’s rainy season. In some regions, ground water levels are less than 20% of the average of the past 40 years. Consequently, all stocks of animal feed have run out, and, given that neither grazing land nor arable farmland has been growing, and that the use already in reservoirs is still restricted, it will not be possible to deliver new supplies in sufficient quantities for next autumn and winter. Furthermore, it will be necessary to feed cattle until spring of next year, in view of the fact that normal rainfall is expected next autumn.
This situation is utterly unbearable for both arable and livestock farmers and justifies a swift Commission response to the requests put forward by the Portuguese Government, which will have a negligible impact on the Community budget. After all, as Mr Borg rightly pointed out, the request is for advance payments and derogations from the rules of various regulations that would, in such circumstances, be impossible to comply with, whereby farmers will not be penalised, and for the granting of state aid to be authorised, especially for small farmers.
Nevertheless, Mr President, ladies and gentlemen, the situation in Portugal should constitute a warning for the future. We must therefore consider medium- and long-term solutions to this type of problem, such as setting up a protection system for safeguarding European farmers against risks and crises – a timely debate was held recently by the Commission on this issue – and, on a broader scale, reinforcing the Union’s role at the forefront of international efforts to address climate change and presenting practical proposals for strategic action beyond 2012.
I feel that in the short time I have had at my disposal, I have provided sufficient reason for Parliament to give this motion for a resolution its overwhelming support. I therefore call on you to vote in favour, secure in the knowledge that, as the Commissioner just said, the Commission will be taking the matter seriously.
Mr President, I would like to welcome the initiative which has led to this urgent debate in Parliament on the drought in Portugal and begin by expressing all the sympathy and solidarity I feel with regard to this problem as someone who also comes from the Iberian Peninsula.
It is clearly not necessary to be an expert in meteorology nor a weatherman to know that, if it does not rain in Portugal, it does not rain in certain areas of Spain either. I believe that is pretty obvious and that, therefore, with regard to the climatological dimension of what we are discussing here, the problem faced by Portugal is practically identical to that faced by a large part of Spain.
There is no question that the specific economic effects in the country are different depending on the particular geography or territory in question, however. But the problem of drought, the problem of lack of water, is a shared problem. That is why we have introduced certain amendments into this motion for resolution, some paragraphs of which extend its scope somewhat so that it does not just effect Portugal, but also, in part, the whole of the Iberian Peninsula. And I believe that that is what we must do.
Of course, my group is absolutely delighted that specific effects are highlighted, in some cases with very specific references to problems that affect Portugal in particular, and, specifically, the south of Portugal. But, as the previous speaker said, we should all begin to consider this issue in more depth, because this is not an isolated situation. The European Commission, therefore, has a responsibility for studying, anticipating and planning in relation to the consequences of climate change, which is not just an issue for great political speeches during great debates, but which has immediate and at times dramatic consequences for the economy of the countries, as we can see in this case. So that is the first thing I wished to stress: this is not an isolated situation, it is not a crisis that will pass, but it is something that warrants in-depth consideration and therefore requires medium- and long-term political measures.
With regard to the resolution itself, which discusses very specific issues, I would like to stress two or three. The first is essentially the insistence that the economic impact is a general impact, which goes beyond agriculture; the impact of the drought, for example, directly affects tourism and its entire rural dimension, and that is something that must always be taken into account, especially when we are discussing this issue.
Secondly, the reference to the drama that brings Spain and Portugal very close together, and I would go as far as to say Catalonia and Portugal as well: the issue of fires, of forest fires. That is an amendment that has been introduced and that does not just affect Portugal and, therefore, I would like to link the consequences of the drought with the extremely serious risk of fires and at the same time appeal for the possible application of the Solidarity Fund to deal with these issues. I believe this to be very important and that at the appropriate time it will probably require a resolution and debate directly dedicated to this issue.
– We have been warning the Commission and Parliament since the beginning of the year about the seriousness of one of the severest droughts in Portugal, the social, economic and environmental effects of which are set to worsen as the summer approaches.
In our question to the Commission in January, and our speech to Parliament in February, we said that urgent measures were needed to address the difficult situation in farming and that immediate steps should be taken to ensure that the water supply in various regions is not cut off. The situation for farming is giving cause for concern. The autumn/winter crops were lost and the spring/summer crops, such as tomatoes, maize, rice, fruit and vegetables are at risk; this is also the case with animal feed, and to the normal growth of autumn crops such as citrus and grapes. Some reforesting that was carried out after the 2003 and 2004 fires has been lost for good due to the lack of humidity in the soil.
This situation plunges thousands of small and medium-sized farms into serious financial difficulty. Practical measures are therefore urgently required to support Portuguese farmers, such as those measures provided for in the resolution, or, as we proposed, the creation of a public farmers’ insurance fund, financed by the Community, which will enable farmers to be paid a minimum income in the event of a disaster, such as drought or fire; financial support to offset the increased costs and the drop in agricultural production; temporary exemption from social security contributions, with no loss of rights, for full-time farmers with an income of less than 12 Economic Size Units (ESUs) and the extension of interest-free loans for two years.
Furthermore, short- and long-term measures must also be introduced, in order to guarantee that water – a public asset and a universal human right – is made available to the people in sufficient quantity and quality. We have therefore proposed an amendment emphasising the need to introduce practical measures to support local authorities in the parts of Portugal worst affected by the drought, whilst ensuring that the European Solidarity Fund is activated fairly.
Lastly, this situation once again points up the need to implement the important objectives laid down in the Kyoto Protocol, in order to prevent global warming and the effects that this has on climate change.
– Mr President, Commissioner, ladies and gentlemen, Portugal is enduring an appalling drought, with crops being lost, animals dying without food or water, environmental deterioration in the areas affected, increased risk of more forest fires in the summer and populations already relying on water supplies coming in from outside.
Mr Queiró mentioned earlier that 80% of the country is suffering from the drought. The agriculture sector has already incurred losses exceeding EUR 1 billion and that figure is set to rise. The hottest months are approaching, the temperature will rise significantly and no rainfall is expected been May and October.
At this time when we are looking to foster European solidarity with those worst affected, there is support that the EU must provide, much of which has nothing to do with money or subsidies, as Mr Capoulas Santos mentioned, but good will and an understanding of the difficulties on the ground.
Firstly, state aid; the Commission should authorise the Portuguese Government to grant state aid to support farmers who have lost their livelihoods, supporting the acquisition of animal feed and investment in water collection and distribution, and facilitating the restructuring of farmers’ bank debts; secondly, to make advance payment of premiums to which farmers are entitled – in full, not just in part, Commissioner; thirdly, to facilitate the transfer of cereal from Community intervention stocks arising from the surpluses in some Member States; fourthly, to grant derogations from various Community regulations, to which you referred, Commissioner, thereby authorising grazing in set-aside zones or on land planted with cereals already affected by the drought; fifthly, to release funds and mobilise resources to prevent a high number of forest fires this summer following the drought; sixthly, to look into the possibility of drawing on the European Solidarity Fund on such occasions; and seventhly, to reaffirm European positions on climate change and the Kyoto Protocol.
Mr President, Commissioner, the EU works best when it is closest to the citizens. The Portuguese citizens worst affected by the drought must also be made to feel that they are European citizens.
– Mr President, my first word is solidarity. We must show solidarity with the people in the worst affected areas, particularly farmers in the south of Portugal and in the border area. The situation is at its most severe in the and regions. We must show that this solidarity does not stop at the border and I wish to reassure Mr Guardans Cambó that it naturally extends to the whole of the population of Seville, Huelva, Badajoz, Cáceres and so forth, regions that are indeed also suffering the impact of what can only be termed a large-scale natural disaster. No matter what the regulation says, this is the reality of the situation and this is why solidarity is a key word to use here, too.
I am very pleased to see that nobody has mentioned the word ‘exaggeration’ – the situation has never been exaggerated, but has been described objectively and accurately. I am also pleased with the Commission’s commitment towards helping to tackle these problems.
I should like to place particular emphasis, however, on aspects that are, indisputably, intrinsically linked with a forest strategy that of course depends on Member States’ definitions, but which the Commission must also define accurately. Accordingly, when I hear that, as part of the revision of the forest strategy, the period in which aid due to loss of income can be paid has been reduced from 20 to 10 years, it strikes me that in the European institutions we have still not understood the crucial importance of a proper forestation strategy to combat these instances of near desertification.
It is absolutely vital that income support continue for decades as regards species that take dozens of years to grow, before which nothing whatsoever is produced. It is crucial that support for the forests in the south of the Iberian Peninsula be maintained and that that support be stepped up in relation to the alternatives. I would therefore ask the Commission to attach the highest importance to this aspect.
– Mr President, as has been said several times in this debate, my country is dry and the situation for arable and livestock farming is verging on critical. Things are already disastrous, hence the major importance of the proposals on which we are voting today. They partially alleviate and offset the losses incurred by the farmers. Other measures are required, though.
It is essential that water, which is a very scarce public asset in the southern countries of the EU, be managed sensibly. Our civilisation, and my country in particular, continues to waste a great deal of water and this must change. The same could be said of the current agricultural policy, which undervalues the Mediterranean countries, does not encourage sensible land occupation and does not foster sustainable ecology in the rural world. In August, when the fires inevitably hit again, we shall once again pay for this irresponsibility.
Lastly, we need new European risk prevention instruments. Mr Capoulas Santos is right in this respect. One thing we must do is set up a European farmers’ insurance fund that can channel part of the farmers’ contributions into a disaster fund, a participatory fund on the part of the Member States and the Union, a fund that can be automatically mobilised in situations such as the one in Portugal and the South of Spain, and on other occasions, in whatever country that may be.
Mr President, I wish to express my sympathy on account of the Portuguese drought and my support for the resolution. I would now like to speak of the phenomenon that is behind it, however: climate change. The subject relates precisely to what Finland’s leading university professors in the field of the environment were speaking about at a seminar held in Parliament here in Strasbourg this week. One of our themes was climate change. The seminar was also attended by a leading official from the Commission’s Directorate General for Research, who had been genuinely delighted with the contact between science and politics in Parliament. Such cooperation between scientists and politicians is welcome, but, obviously, we should not take it for granted. The world is not shaped in such a way that academic knowledge simply flows in the direction of politicians. Sometimes it takes application. Scientists have no pressing need to come and lobby us. Although society engages in scientific research, legislators are often unfortunately kept in the dark when it comes to knowledge of this kind.
We often wonder if, for example, the drought of 2003 is an indication of climate change. Researchers say that the question has been put the wrong way and that there is no straight answer to that. If we ask whether more droughts can be expected, however, they answer yes; if heat waves are to become more frequent, they answer yes; and if modern society will become more and more vulnerable to extreme weather phenomena, they answer yes.
Now is the time for action, then. We can no longer wait for more certain answers. The information we have now should be enough for us to take ever more effective action to avert or slow down climate change. That is one of our principle political priorities. An essential ingredient will also be adaptation policies, in which we need to make a determined effort to invest, by redefining our very policy areas and investing in research. We need, for example, a proper forestry strategy in this situation. Climate change, regrettably, cannot be entirely avoided, but it is now vitally important to minimise the extent of the human and material damage.
– Mr President, as has been mentioned several times today, Portugal is experiencing possibly its most severe drought since 1990 or 1981. The figures are clear. As a consequence of this drought, the Alentejo and Algarve regions are at less than 50% of the maximum ground water capacity.
It is April, and as things stand around 25% of Portuguese municipalities have implemented precautionary measures to offset the effects of the drought. If I mention these figures, and all those that we have heard here today, with particularly strong emphasis, I do so because these have been the most devastated regions of the Portuguese mainland in recent years. I mention this to you, because these were the areas that received support from the Solidarity Fund when it was activated following the fires in 2003, in which thousands of people saw their livelihoods and their possessions go up in smoke. I mention the 2004 fires, which ravaged everything that had stoutly resisted the raging fire of 2003. I mention the areas that are worst affected by the enlargement and that, in theory, became wealthy overnight due to the well-documented statistical effect.
The people who have suffered most are all those who had for many years shown strength and resolve in the face of disaster after disaster, people who make a living from the land, from livestock, from forests, from tourism and from the environment, people of meagre resources. They have suffered from the drought caused by the weather and from the water shortage, because the reservoirs that ought to act as a safety net are already down to just 30 to 40% of useful capacity.
Commissioner, this would not have happened, or would have been appreciably less severe, if at least in the south the Commission showed it was ready to settle its differences with Portugal over the Odelouca dam and the remaining reservoir network. This situation is dragging on and has led us into the difficulties in which we find ourselves at the moment. I therefore ask you, Commissioner, whether you are prepared – whether the Commission is prepared – to solve this structural problem, so that in the future the people do not have to see such disasters happening again and again.
I naturally thank the Commission for all of the proposals that it has tabled here today as emergency solutions, yet as many Members of this House have said, what we need are practical proposals, some of which are on the table and simply need the Commission’s approval.
. Mr President, I thank the honourable Members for their comments on the Commission statement. The Commission shares the concerns expressed here on the effects of the drought in Portugal. As I stated at the start of this debate, we will do what we can to assist those most affected by the drought, i.e. the agricultural community. These measures will, in turn, also help the affected rural economies.
I have listened to your concerns and your information about the hardship on the ground. Certainly the Commission will demonstrate its solidarity by putting in place the measures that I listed earlier. My colleague, Commissioner Fischer Boel, is conscious of the problems and has done and is doing everything possible to address the situation.
As for the idea of setting up a more permanent structure to deal with such situations, I will forward the information to my colleagues, who will doubtless give it careful consideration. Other ideas and suggestions have been put forward, which will be given due consideration by the Commission. A number of you mentioned the need to take a wider look at the issue and at the causes of this kind of drought, which range from climate change to forestry policy.
I thank you for your suggestions and your proposals, which seek to take a longer-term and more coordinated approach to this phenomenon. They certainly give me much food for thought and demonstrate Parliament’s commitment to sustainable development, a commitment that is shared fully by the Commission.
The Commission is very sensitive to this issue and to the hardship that it has caused. We will do what we can and will demonstrate our solidarity with those most affected by this drought.
To end this debate, I have received four motions for resolutions(1) which we will vote on this afternoon following the debates.
It is surprising that the European Union has yet to draw up and implement a short- and long-term strategy to combat drought and desertification, since, in the countries of the south and the Mediterranean, this is one of the main threats to economic and social sustainability. The lack of a joint plan between the countries and the Commission (Agriculture and Environment) is, however, all the more striking given that the European Environment Agency has recently stressed that the areas that will suffer most from the negative affects of the expected climate change are the Mediterranean countries.
We therefore support a policy to combat drought in Portugal and any assistance to alleviate the impact of this water shortage on productivity, the market and cultivation itself. Furthermore, we are asking that it be extended to other countries of the south.
The next item is the debate on the six motions for resolutions on Bangladesh(1).
Mr President, imagine that, in one of our Member States, bomb attacks were to take place against former ministers, journalists were to be killed and opposition politicians murdered, and people were to be imprisoned and tortured by paramilitary forces. Imagine if these things were to happen in your own countries. In that case, we should be debating them every day in Parliament, demanding immediate measures and tackling the problems as rapidly as possible.
That is precisely what the government in Bangladesh has failed to do. It has not grappled with these problems in time and with sufficient vigour. This is all the more regrettable inasmuch as Bangladesh has for a long time been a country in which women have had a lot of freedom and the ability to exercise political power. In many ways, it has been possible to see Bangladesh as a good example of positive development in both economic and political terms. All this is now in danger of being destroyed if the Bangladeshi Government does not take vigorous action. I think we must do everything in our power to help solve the problems and improve the situation in Bangladesh. I find it sad that there are fellow MEPs in this House who want to weaken the resolution when we know how serious the problems are. I hope that we shall today obtain a majority in favour of maintaining the resolution, without it being weakened by amendments designed to describe the reality as other than it is. I am pleased that we have finally taken this initiative and are putting Bangladesh on the agenda. Its people need our support, and that is what we can offer them today.
Mr President, Shah Kibria, a former finance minister of Bangladesh, had just finished a speech at an event of that country’s main opposition party, of which he was a member. There, upon the spot, he was blown to bits by a grenade; three other people were killed and fifty wounded. It is with attacks such as this that Islamic extremists have created a climate of fear. There are parts of the country in which public offices appear to be collaborating with them. This is an intolerable situation. Amnesty International and the United States confirm that members of religious minorities are being systematically intimidated, persecuted and are subject to arbitrary arrest.
No satisfactory improvement has occurred either in response to the last resolution by this House, in November 2002, or to the last visit to the country by our SAARC delegation, in February 2003. Recently, though, the government has had two leaders of Muslim criminal organisations imprisoned and their bank accounts frozen.
We call upon the government to be more vigorous in taking action against extremists. Bangladesh must also meet its obligations under the internal conventions on human rights that it has ratified. It must outlaw torture, guarantee press freedom and the free expression of opinion, and press on with the fight against corruption. Only if it achieves perceptible progress in these areas should the conditions of the 2001 EU/Bangladesh cooperation agreement apply, for it was and is founded upon respect for human rights and the maintenance of democracy.
The differences that exist between the government and the opposition must not stand in the way of their at least agreeing to allow the parliament, currently suspended, to resume its functions. Both sides must then work to create conditions that do not allow radicalism, paramilitary activity and religious extremism to operate.
. Mr President, when, in 1947, the enormous British colonial empire in South-Asia was divided on the basis of the regions’ predominant religion, the east of the province of Bengal was apportioned to the Muslim State of Pakistan. It was an overpopulated and flood-prone area, which attracted the sympathy of the entire world, and, in 1971, it broke away from Pakistan, the faraway land in the west that had no interest whatsoever in helping to solve the problems of this eastern colony. The new state could have made a good start had it, for example, followed the Dutch example of building sea walls and draining populated areas which flooded during storm tides; there would have been more space for the inhabitants and their food supply. Instead, we witnessed in Bangladesh a grim, clan-based struggle between two parties that are fighting a feud while both denying each other’s right to exist.
In addition, the country has for some time been dominated by the sort of intolerant religious fanaticism that hardly existed in other parts of the Islamic world until 20 years ago. This fanaticism leaves no room for religious minorities, including Ahmadiyya Muslims or Hindus. Intimidation and violent attacks by government supporters go unpunished. Paramilitary groups, which claiming to fight crime, commit acts of torture and murder. Bangladesh is at risk of sliding into a spiral of self-destruction. Widely supported though it has been, a statement denouncing intimidation, violence, torture, exemption from punishment and economic stagnation will do nothing to solve the problem; instead, it should be a starting point to determine how we in Europe can best deal with that unfortunate country in future. That presupposes, at the very least, solidarity with the victims.
Mr President, about a third of this poor, over-populated but democratic country of 140 million people is landless and forced to live on, and cultivate, flood-prone land. Traditionally the majority Muslim population has lived peacefully with other religious minorities, and Bangladesh has a good record on education and civil rights for women. The majority BNP Government, in power since 2001, has particular problems with economic reform as it is often blocked by political in-fighting and corruption. Matters are not helped by the current boycott of parliamentary dialogue by the Awami League opposition.
There have been attacks on opposition figures, that is true, but the authorities to their credit have arrested eight suspects, in spite of them being part of the ruling party coalition, and two radical Islamist groups have recently been banned. Bangladesh also protests at India’s understandable attempts to fence off the porous international border which is subject to contraband, including illegal drug smuggling.
One encouraging note is that growth has been steady at 5% for the past few years, but Bangladesh now feels threatened by unlimited Chinese textile exports. We in the European Union need to be patient and give Bangladesh every political and financial support, encourage good governance and the fight against corruption and Islamic fundamentalism.
I call upon the House to support my amendments to produce a more balanced resolution.
– The state of Bangladesh was established in 1971 following a struggle for independence. This predominantly Muslim country is attempting to find solutions to daunting problems in the face of a very high population density, natural disasters and poverty. The resolution leads one to believe that very little progress has been made, and ignores the fact that successes have in fact been achieved; for example, the country produces enough food to feed its citizens. It is a great shame that Bangladeshi government and opposition representatives could not have been asked in advance for their views on the resolution, which highlights the modest progress that has been made in a number of fields and emphasises the need to continue moving in the right direction. The fact that they were not does not reflect well on the European Parliament. Our attempts to boost democracy in the country are welcome, but it is a pity that we failed to mention any positive signs of democratic developments in the joint motion for a resolution. Even though we disagree with a number of unproven statements in the resolution, we support the country’s progress towards democracy and hope it will continue, particularly with regard to preparations for the next parliamentary elections.
. Mr President, today is New Year’s Day in Bangladesh. It is my heartfelt wish that the blessing of the Lord may rest upon that country’s leaders and its inhabitants for the New Year. While there is room for improvement in Europe too, we also have a few suggestions for Bangladesh in terms of New Year’s resolutions. Although it is regrettable that the constitution has since 1998 declared Islam the state religion, it does allow other religions to be professed, practised and propagated, so it is odd that it does not protect the ‘right to convert’. Would it not be a sound resolve to better regulate the freedom of religion in the constitution and abolish state religion?
I should like to illustrate the need for this with a real-life example. On Monday 4 April, reliable sources confirmed that Dulal Sarkar, a Christian, was killed on 8 March of this year. He was the pastor of the Bangladesh Free Baptist Church in the village of Jalalpur in the south-western district of Khulna. This man was simply doing his job and was not offending against the constitution in any way. On his way home, he was attacked by ten armed Muslim extremists and subsequently beheaded. These Muslim extremists are reported to have links with the Jamaat-e-Islami, a political party currently forming part of the government coalition. Dulal Sarkar leaves behind his mother, his wife and five children, and at present, his wife and family are forced to move from house to house in an effort to avoid retaliatory action from Muslim extremists.
The draft resolution that we co-signed is therefore extremely clear. We are indeed deeply concerned about growing Muslim fundamentalism with its paramilitary groups and the abuse of power by fundamentalist Muslim parties. I am at the same time emphatically opposed to moderating amendments that have been tabled in respect of this unambiguous draft resolution. I urge the Council and the Commission, in conjunction with the State Department referred to in citation 2(2), to fight these expressions of Muslim fundamentalism. This can be done by applying the penalties referred to in cooperation agreements to violations of democratic principles, all of this in a bid to improve the plight of the Bengali citizens.
Mr President, Bangladesh is exactly 34 years and 19 days old, which means that it is a very young state. At the same time, it is a very poor state. Despite the fact that poverty levels have dropped by around 1% per year over the past decade, 50% of the population still lives below the poverty line. Every year 325 000 children die, or in other words 900 every day, and on average one woman dies every 20 minutes in Bangladesh, or 26 000 every year, due to childbirth-related causes. The proportion of low birth weight babies is between 30% and 50%, and 30% of the population has no access at all to clean water. On the positive side, access to sanitary facilities has doubled over the past decade, and now stands at 43% of the population.
The debate we are holding today is political in nature, but I see it as an opportunity to highlight the tragic conditions in Bangladesh, which was formerly known as East Bengal. I am delighted that the European Parliament has taken up this matter.
Mr President, this motion is ridiculous. We are talking about a country of 143 million people. It is one of the poorest countries in the world still able to manage its own affairs. It has been a democracy for some time now. There are parliamentary elections, parliamentary democracy and governance. The country is about the size of Belgium but has 143 million people. They are managing to feed themselves for the first time after many years of independence and of course there are problems. In Sudan, 300 000 people were killed, but that does not relate to the issue about which we have just heard: the outrage at somebody being killed. A total of two ministers out of a government of fifty-six ministers does not make the government Islamist. We need to have proportionality in our debates otherwise the world will laugh at us.
The European Parliament is supposed to be an important institution, but look at how many Members are here. There are no more than fifty Members in this Chamber and they are apparently so concerned about this. We must use these human rights debates to talk about serious matters affecting people and their human rights. Three hundred thousand people have been killed in Darfur. What are we doing about that?
Let us introduce some proportionality and balance to our debates and give the issues we discuss in these human rights debates some serious consideration.
. Mr President, the European Commission welcomes the European Parliament’s initiative to draw public attention to the serious governance and human rights situation in Bangladesh.
Today’s debate is very timely; it is being held against the background of a law and order situation that has suffered a serious decline since the last European Parliament resolution of November 2002. Abuses against human rights activists, journalists and minorities are on the increase. The governance situation is at an all-time low and political violence has reached a new climax, as sadly exemplified by the grenade attack in August 2004 and the tragic assassination of former Finance Minister Kibria in January.
We share your concerns about the dysfunction of the country’s institutions, the culture of impunity, mounting fundamentalism, the human rights abuses of minorities and the escalating confrontation between ruling and opposition parties. All these factors, combined with mounting religious militancy, make us believe that Bangladesh’s democratic and secular foundations are in jeopardy.
The European Community has been very vocal on these issues, not least in view of our development mandate and the human rights clause that provides the basis of our aid relationship with Bangladesh.
Over the last months the European Community and the Member States have repeatedly called on the government to condemn the persecution of political opponents, intellectuals, journalists, NGOs and minorities. The European Union has reacted strongly to the attack on Mrs Sheikh Hasina and the assassination of former Minister Kibria by urging the government to restore justice without delay and to give clear signals that acts of terrorism are not acceptable.
We are continuously stressing our concerns about the climate of impunity reigning in the country, the confrontational politics, the mounting attacks against the tribal people of the Chittagong Hill Tracts and the Ahmadiyya Community and the extrajudicial killings in ‘crossfire’ by special police forces. Let me also note that the European Union showed great unity on Bangladesh at this year’s Human Rights Commission in Geneva, where the EU agreed to single out Bangladesh as one of five countries in its statement of principle on human rights in the world.
The deteriorating governance situation has compelled us to enhance donor unity. In February the European Community, the World Bank and the US Department of State convened a meeting in Washington with all major international donors to discuss how we can foster key governance reforms.
The exchanges confirmed that our concerns are fully shared by the international donor community. This donor unity has allowed us to define common priorities and to convey strong private messages to the government on the poor governance and the urgent need to deliver on reforms.
The gathering in Washington had a clear impact on the country: it prompted the government to admit publicly the existence of an Islamic fundamentalist problem. Alas, the government crackdown on Islamic militants is already petering out, as demonstrated by charges being dropped against a prominent Islamic leader.
For its part, the Commission will continue closely to monitor the political situation in the country and pursue these fundamental issues through our political dialogue with the government and close donor coordination. In that context we will also increase the focus of our attention on the next parliamentary elections in late 2006 and the conditions for free and fair elections. The political dialogue will be underpinned by our offer to support pressing institutional reforms in the next aid strategy which, if accepted by the government, would contribute to a meaningful change and thus to more progress and prosperity for the people of Bangladesh.
The debate is closed.
The vote will take place this afternoon following the debates.
The next item is the debate on the five motions for resolutions on humanitarian assistance to refugees from Western Sahara(1).
. Mr President, I was prepared to add my name to a list of speakers and not to begin a debate. In any event, it is the case that this joint resolution that we are going to approve on the situation of the refugees in the Sahara is self-explanatory and deals with a strictly humanitarian drama.
When dealing with the situation of human rights in the world, we will find a paragraph on the situation in the Sahara. Moreover, the political situation in the Sahara warrants further consideration. The strictly humanitarian situation is what we are dealing with now, however.
We are talking about around 200 000 refugees who have been living in refugee camps for almost 30 years and whose only resource is international humanitarian aid. That is what we are talking about today. That, moreover, is what is in jeopardy for various reasons, including some purely bureaucratic reasons affecting the European Commission.
All of this is on the point of creating a genuine humanitarian crisis. That is what this motion for a resolution is intended to deal with, calling urgently on the Commission to adopt a series of measures to prevent a humanitarian crisis of unforeseeable proportions. Furthermore, certain very specific measures are proposed, such as better cooperation with non-governmental organisations on the ground and greater support for the Sahrawi institutions which, within the refugee camps, cooperate in the administration of that humanitarian aid, which, I would emphasise, is the only source of income for 200 000 people.
There is no question but that this resolution only resolves and deals with part of the problem and that we cannot turn a blind eye to the fundamental problem. There is a serious problem on Europe’s doorstep, and sooner or later we will have to exert every possible political and diplomatic pressure on the various players involved in resolving this conflict so that we can put an end to the need for debates such as this one as soon as possible: how we can feed 200 000 people who, without us, will have nothing to eat.
Mr President, the resolution we are presenting and voting on today relates to the increasing deterioration of the humanitarian situation in the Sahrawi camps. We are talking about a commitment made by the parliamentary delegation that visited the camps a few weeks ago, and which we are now fulfilling. Assistance is running out, and we must respond urgently to this situation.
Nevertheless, we must also be very aware that the humanitarian issue actually hides the real problem, which is a political one. Humanitarian assistance is necessary, because the Sahrawi people are obliged to live in camps, far from their homes, and cannot live normal lives in those circumstances. After thirty years with no solution to the conflict, patience is running out in the camps. Some voices are even calling for a return to an armed approach if the situation is not resolved soon. This is very worrying; the European Union cannot ignore this fact. The most worrying thing, however, is that the solution is on the table, it exists and is called the Baker Plan II. It is an imperfect plan, certainly, but it is a plan that the Sahrawi people have accepted, and they have given way significantly on some of their positions. Despite this, the other party, Morocco, refuses to sign it, however.
Europe is looking to Spain, and the Spanish Government must therefore lead the process of resolving this conflict. Let us not forget that the Sahrawi population is in the camps today as a result of incomplete decolonisation, and the main culprit here is the Spanish Government. I would therefore urge President Rodríguez Zapatero to give Spain the kind of role played by Portugal in relation to Timor.
After thirty years of being ignored, of silence and of broken promises, the time has come for the world in general, and Europe in particular, to stop turning its back on the problem and to face it head on. It is time for the Sahrawi people to be granted their fair and understandable request for a referendum on self-determination in Western Sahara, in accordance with international law and the United Nations Charter.
Finally, I would also like to express my solidarity with the Moroccan journalist Alí Lmrabet, who has been unfairly convicted of defamation after stating that the people living in the camps are not prisoners but refugees.
– Mr President, you are aware of the biblical story in which a people wandered in the desert for 40 years. There is much myth in this adventure and in fact it is our adventure. In the case of the Sahrawi population, we are not speaking about myths but about real events taking place in contemporary history. These people have been waiting for 30 years in the Saharan desert of deserts. They are not looking for the promised land, but simply wish to regain sovereignty over their land.
Mr President, when I was a journalist I visited many refugee camps. In Ethiopia, I discovered that there is a fourth world, a place where the people walk, walk and walk, because walking is a way of surviving, but I have never seen anything like the Tindouf camps. Out there in the sands, there is no electricity, but solidarity has brought them solar panels; out there, there is not a drop of water, but the water that aid has supplied has reached each refugee equally, along with flour, sugar and olive oil. The Sahrawi people depend on aid but they are not beggars.
Parliament therefore has an urgent responsibility, namely to restore levels of humanitarian support in all its facets, and an emergency that is a responsibility. Real aid is the type of aid that can put an end to aid. Europe must commit itself to a referendum on self-determination, not only in words but also in deeds, because while they, the Sahrawis, have time, we have the clock.
.  Mr President, the reason why we have again, today, been discussing humanitarian aid for refugees from the Western Sahara is that their homeland was not decolonised in the way planned by the United Nations as long ago as 1965, but has instead been occupied for over 30 years by its neighbour, Morocco. At the beginning of March, a number of us MEPs visited the refugee camps, where the conditions are very difficult, and were able to inform ourselves about not only the political, but also the humanitarian, situation.
As we know that their most important food reserves will be exhausted by the end of next month, we call on ECHO and the Commission not only to provide immediate aid measures, but also to give the amounts that were laid down in 2002. I believe that the change in ECHO’s policy, which now involves channelling aid through the World Food Programme, has brought problems in its train in so far as it now adds up to less aid for an increasing number of Saharan refugees and also less variety in the types of aid provided. This House must play its part in securing for the people of the Sahara not only humanitarian aid, but also self-determination, to both of which they are entitled.
Mr President, this resolution is the result of the commitment made by certain Members of the European Parliament, including Mr Portas, Mr Romeva and Mrs Scheele, in the refugee camps in Tindouf, where we spent four days together experiencing the harshness of living in the middle of the desert. We spent a few days there witnessing the suffering of the Sahrawi people, because they have no political, peaceful or ordered solution to their situation.
Like them, we lived without water or electricity. In addition to these harsh conditions in Tindouf because these 150 000 human beings live in the middle of the desert without any comforts they are faced, however, with a situation in which our humanitarian assistance is being reduced.
The resolution we are proposing here talks strictly about humanitarian assistance, because we witnessed directly the humanitarian difficulties faced by the Sahrawi people as a result of a lack of assistance. The assistance they were receiving is being reduced. I do not know whether any particular Member State of the European Union is responsible for this. France’s position on this conflict is very clear... I do not want to talk about that, however, because what we are saying here is that it is important for the European Union to continue to provide the assistance it has been providing for these 150 000 Sahrawis who are trying to find a solution.
Political problems are one thing, and we will have to seek solutions in this regard, and other resolutions will deal with them. We cannot, however, ignore the fact that, just a few kilometres from the European Union, we have 150 000 Sahrawis who are suffering because we are not sufficiently generous and because, by no longer sending flour or by reducing the quotas of food that we were sending, we are contributing to the deterioration of the living conditions in the refugee camps, which are quite difficult enough in themselves.
The European Union also has a responsibility as the main donor of aid from the United Nations. We will have to make our voice heard there as well.
– Mr President, it is about 30 years since thousands of nomads from the Western Sahara fled to remote areas of neighbouring Algeria in order to escape the conflicts which had broken out between the guerrillas of the Western Sahara and Morocco following the withdrawal of Spain from its former colony. Today the exiles, estimated to number between approximately 160 000 and 200 000 people, are living in the Algerian desert and are totally dependent on donations from the international community, on the humanitarian aid sent to them via the UN World Food Programme. An acute lack of humanitarian food aid and inadequate funding are threatening the old, isolated camps, which find it hard to withstand the savage desert climate.
That is why we are calling for the granting of immediate emergency aid, which will guarantee satisfactory distribution of food and of the food distribution teams needed, without overlooking the need for proper shelter and education. We are calling on the Commission to keep aid at the same levels at least as ECHO and to coordinate donors and European non-governmental organisations which already have a great deal of experience on the ground in saving refugees.
The international community has no right to remain indifferent. Its response must be commensurate with its responsibilities. The global dimension of the causes and extent and of the methods for dealing with numerous problems is no longer in dispute. The joint resolution gives strength to this conviction on our part.
– In March,I spent three days, along with other Members of Parliament, in tents and I saw the appalling conditions in which people live there. We came home and they stayed there. My conviction grew that it is of pressing importance for the EU to work to free us from the duty to continue for many more years to provide for the Sahrawi people’s most basic needs. The Sahrawis know – and have shown that they know – how to work, how to organise themselves and how to survive in the most inhospitable conditions, were they able to go back and regain control of their land, which is illegally occupied by Morocco.
Through humanitarian aid, the EU must not resign itself to appeasing the conscience of the international community and its Member States with particular responsibilities in the process towards decolonisation in Sahara, which has found its path blocked by obstacles. The EU must take action to give impetus to the search for a political solution to the process, under the auspices of the UN. Morocco has blocked the process, repeatedly vetoing the most up-to-date proposals made by James Baker, and this ultimately led to his resignation.
The Member States, and in particular those on the Security Council, must not continue to overlook the nub of the issue. The conflict is directly linked to Europe and not only because of historical responsibility. European interests are at stake.
Western Sahara could be a supplier to Europe, if its abundant natural resources of oil, phosphates, fish and others could be legitimately and sustainably exploited, something that is not happening under the illegal occupation. It is also the case that Europe’s very security is at stake.
Western Sahara is on our doorstep, and we have an immediate obligation to understand the underlying problems that feed into international terrorism. What kind of anger is being passed on to new generations of Sahrawis in the Tindouf refugee camps involved in the resistance in occupied Sahara, if they are not taken from the arms of fundamentalist radicals, if the EU, the United States, the Arab world and the rest of the international community denies them an outlet for resolving their conflict, thereby condemning them to impotent despair in the face of injustice, violence and destitution? I shall finish by saying that the EU must also make Rabat understand that it is in Morocco’s interest to end the illegal occupation of Western Sahara.
– We feel that this resolution is very important, albeit inadequate, given the difficult humanitarian situation faced by the Sahrawi people in the refugee camps.
We must show immediate and practical solidarity with these people in terms of food, health care and education, and must ensure that such support is maintained in the future.
Solidarity and practical, immediate and effective action is also required to put an end to the unacceptable occupation in Western Sahara, to guarantee the Sahrawi people the right to self-determination and independence and to ensure compliance with United Nations resolutions.
Mr President, ladies and gentlemen, it is truly necessary for Parliament and the European Union to commit themselves much more than they have done so far in defence of peoples’ right to self-determination, particularly in such striking cases as that of the Sahrawi people.
Although this matter has been dragging on since the time of Spanish decolonisation, little attention is paid to the Western Sahara: it does not involve large-scale interests or large-scale numbers, it does not interest bankers to any great degree and does not whet particular geopolitical appetites. Perhaps it is also because the Sahrawi people have not waged their own war for self-determination outside the desert, they have not resorted to degrading terrorist actions, and they have not served the interests of powerful allies formerly in conflict.
Europe must therefore commit to immediate humanitarian aid for the Sahrawi, but above all it must impose sanctions on the Kingdom of Morocco, so that it will respect the self-determination rights of this decent and proud people.
Mr President, forgetting is the great enemy of many situations of injustice in the world. It is therefore more necessary today than ever to draw attention to one of these situations: that of the Sahrawi people. After thirty years, these men and women survive in an entirely inhumane situation, deprived of the most basic needs and living in extremely difficult conditions. In spite of this, they offer an excellent example of organisation and work, which keep them united in great dignity, and in particular we should stress the courage of the Sahrawi women, who have been able to create a well-structured society out of nothing.
We in Europe have a moral and political obligation today. We are talking about an extreme situation that demands an immediate response. The Sahrawi people would like to live from their own resources and their own work, but unfortunately they must rely on our solidarity. The Sahrawi people have demonstrated their capacity for organisation and for managing resources. What, therefore, we are calling for today in this Assembly is an increase in European assistance and faith in the ability of the Sahrawi structures to manage it.
We cannot forget that the cause of this humanitarian problem originates from a political conflict which needs to be dealt with. We must be in a position to resolve the political issue, and the referendum on self-determination for the Sahrawi people must become a reality. We must be able to find a fair and definitive solution.
Peace and freedom for the Sahrawi people.
. Thank you for your initiative, which gives me the opportunity to express the Commission’s views concerning the Western Sahara conflict.
First of all, let me stress that the Commission would like to see this conflict resolved soon and its resolution is crucial for the stability, regional integration and development in the Maghreb and in the Mediterranean.
From a humanitarian point of view, one cannot but feel concern regarding the dramatic conditions for the thousands of Sahrawi refugees, the ongoing detention by the Polisario of 408 Moroccan prisoners of war, the difficulties for the families divided between the refugee camps and the Western Sahara, and the fate of people unaccounted for on both sides. All these issues impress on us the need for an end to this crisis, which has been going on for nearly 30 years.
As you know, the provision of humanitarian aid by the Commission respects the principles of neutrality, impartiality and independence and is based on real needs. The Commission’s humanitarian office, ECHO, also acts in accordance with the criteria of non-discrimination and not subjecting policies to political objectives. This means that anyone affected by a humanitarian crisis is entitled to receive aid, no matter which side of the conflict they are on.
In full observance of these principles and criteria, the Commission has provided humanitarian aid totalling EUR 108 million to the Sahrawi refugees since 1993. Thanks to these continuing efforts, the Commission has become the principle donor of humanitarian aid to the Sahrawi refugees.
The Commission has never interrupted its assistance. It has, however, adapted the timing and the level of the most recent funding decisions to the situation on the ground. I would like to emphasise that, thanks to the essential role of the ‘buffer stock’, created and funded by the Commission in 2000, we have been able to avoid any interruption in food supplies.
The current humanitarian situation in the camps has not deteriorated. However, it remains worrying. There is a risk of deterioration when and if the possible break in the food pipeline, as announced by the World Food Programme, is not compensated for in a timely and sufficient manner. ECHO intends to propose a funding decision next month to deal with this situation. The funding for 2005 will depend both on the needs of the Sahrawi refugees and on the conditions for the implementation of ECHO-funded projects.
I would like to stress that the Commission has a dual responsibility. It not only needs to address the humanitarian needs of refugees in a timely and dedicated manner but it also has to protect the financial interests of the European Union. Its operations in the Sahrawi refugee camps are designed to carry out this dual responsibility effectively. That is why the Commission attaches such importance to the proper identification of beneficiaries and full transparency of its operations.
With a view to properly assessing the humanitarian needs of the Sahrawi refugees, the Commission is continuing its discussions with the principal agencies and organisations, in particular the Algerian and Sahrawi authorities, the High Commissioner for Refugees, the World Food Programme and non-governmental organisations. These NGOs have played and continue to play an important role as ECHO’s partner in the implementation of its operations in the Sahrawi camps.
Beyond its purely humanitarian dimension, I believe that the international community’s assistance to the Sahrawi refugees helps to create and maintain conditions that are favourable to finding a peaceful solution to the conflict. More generally, I would like to state for the record that the Commission and the European Union’s position on the political aspects of this conflict has always been to remain impartial. The European Union continues to fully support the United Nations’ efforts towards finding a fair and lasting solution in accordance with international law.
The debate is closed.
The vote will take place this afternoon following the debates.
The next item is the debate on the five motions for resolutions on Lampedusa(1).
The collective expulsions of immigrants by the Italian authorities between October 2004 and March 2005 from the Italian island of Lampedusa to Libya are extremely worrying.
Specifically, the High Commission for Refugees condemned the return of 180 people on 17 March and stated that it was not at all clear whether Italy had taken the necessary precautions to guarantee the safe return of those people to Libya, a country which can in no way be considered a safe asylum country. We therefore profoundly regret that the Italian authorities have not allowed UNHCR access to the holding centre in Lampedusa.
For all these reasons, we wish to call on the European Commission to guarantee respect for the right to asylum in the European Union and to put an end to collective expulsions. Furthermore, we demand that the Italian authorities respect their obligations in accordance with European Union law.
We are therefore calling for a delegation consisting of members of the Committee on Civil Liberties, Justice and Home Affairs and the Human Rights Sub-Committee to be sent to the refugee centre in Lampedusa, and to Libya, in order to assess the scale of the problem and how it is being dealt with and, in particular, how the people are being treated, which in particular would involve investigating the final destination and fate of the people who have been expelled.
In conclusion, we must be concerned about the fact that, in the field of asylum and immigration, cases of violations of the fundamental principles to which the European Union and its Member States are committed are becoming increasingly frequent. Lampedusa is simply one more of those cases, and we must ensure that there are no more of them.
Mr President, ladies and gentlemen, I refer to Rule 166 of the Rules of Procedure and, secondarily, to Rule 167.
In my opinion, the Lampedusa issueshould not have been marked down for debate because it is a matter of bilateral agreements between Italy and Libya and the enforcement of Italian laws that do not contravene the EU Treaties. It must be remembered, moreover, that Italy is not Burma, China or Guantanamo, but rather a Member State whose dignity people are seeking to disgrace, and whose institutions, armed forces and law enforcement agencies they are seeking to condemn out of hand On the contrary, the law enforcement agencies have, for many years, committed themselves generously and far beyond their institutional duties not only to the immense task of controlling the legal entry of non-EU nationals into Italy – and thus into Europe, according to the rules laid down in the Schengen Agreement – and not only to trying to arrest and expel slave traders,but above all to humanitarian aid work and to the extremely difficult – if not outright impossible – work of identifying illegal immigrants.
I have personally witnessed what I am asserting here and I invite my fellow Members to verify it for themselves. I wish to express my strong outrage – and on this issue I also appeal to the sensibility of every Italian Member – at the vile attempt to offend Italy’s national dignity and cast judgment on our sovereignty.
Mr Romagnoli, you have made your point of order, but unfortunately I cannot deal with it, for the simple reason that you should have raised this issue 24 hours before this debate. The debate was arranged at the Conference of Presidents, no point of order was raised 24 hours before, so I cannot deal with your point of order.
. Mr President, instead of being associated with joy and happiness, Lampedusa – a beautiful island basking lazily in the hot Mediterranean sun – has become synonymous with pain and human suffering of tragic proportions. The southernmost piece of EU land reaching out as though to link Europe with Africa is the graveyard of the hopes and sometimes the lives of thousands of immigrant men, women and children; desperate people who are either running away from torture and death or are just seeking to achieve a better way of life. Their only crime is that they had a dream, which they thought had a slim chance of becoming reality in the otherwise civilised Europe; a dream of being in a land where they would feel safe and be treated as human beings. A dream that for many of them soon turned into a nightmare, when they discovered that the strict allegiance to the principles of respect for human life and dignity, so eloquently and loudly pronounced on every possible occasion by some European governments, is just a big illusion when it comes to Lampedusa. The responsible authorities are ready, willing and able, in gross violation of international conventions and treaties and against widespread condemnation, to hand them back to those murderous totalitarian regimes in Africa from which they are so desperately seeking to escape.
Let us not beat about the bush: Lampedusa is a bloodstain of shame for the Italian Government, for acting in such an irresponsible, inhumane and un-European way. It is also a bloodstain of shame for the Commission and the Council for not taking any effective action to remedy the situation and bring the Italian Government to order. As far as the Libyan Government is concerned, its deeply shameful behaviour in the Lampedusa affair is understandable, as we expect nothing less from an undemocratic regime.
I strongly urge you to support this joint motion for a resolution.
. Mr President, for people who have had to leave their countries of origin as a result of oppression, war, disasters and poverty, the Mediterranean Sea is an important gate to Europe. If Europe fails to do enough towards easing the problems in Asia and Africa, an increasing number of people will take the risk of entering Europe using dilapidated dinghies and neglected ships. That is, of course, a problem for Europe and, above all, for the countries around the Mediterranean. This additional burden does not justify the infringement of human rights. These refugees are equally entitled to an individual assessment of their motives and the correct application of the 1951 Geneva Convention.
The same cannot be said for the hundreds of refugees who have been sent from the Italian island Lampedusa to Libya over the past few months, because that country does not recognise the Geneva Convention, and the agreements Italy has with Libya are not public. Between arrival in Europe and possible return to the country of origin, European law should apply rather than the arbitrariness of a country with a non-transparent government. Adoption of the two amendments tabled by the Liberals and Amendments 2 and 3 from the Confederal Group of the European United Left/Nordic Green Left will make that possible and will stress that these refugees have the same rights as other refugees and cannot simply be moved on to Libya without Europe taking any responsibility.
Mr President, large numbers of migrants regularly arrive on the island of Lampedusa in Italy. These people have taken the painful decision to leave their countries, often because they are fleeing from political situations that are threatening their lives.
On 18 March, the Italian authorities expelled 180 people from the centre on Lampedusa to Libya. The lack of transparency of and access to the centre and the conditions under which these people were expelled raise questions with regard to respect for the right to asylum and the Geneva Convention. The speed of the expulsions and the fact that the people expelled were sorted according to nationality show that their applications cannot have been examined individually and that the necessary precautions cannot have been taken. As a result, we cannot be certain that genuine asylum seekers have not been sent back to dangerous situations.
We are also particularly concerned that the High Commissioner for Refugees is being prevented from fulfilling her responsibilities. She needs to have access to asylum seekers to ensure that anyone who wants to apply for asylum can do so and that their applications are examined carefully. These expulsions are all the more alarming because we are sending vulnerable people back to a country that does not allow them to be protected: Libya is not a signatory to the Geneva Convention and has no asylum system. It consequently cannot provide international protection for those who need it. Finally, Libya itself deports refugees outside its borders to dangerous regions.
We therefore call on the Italian authorities to give the High Commissioner for Refugees immediate unlimited access to the centre on Lampedusa. The expulsions must also be stopped until the centre on Lampedusa complies with Community and international law.
Mr President, ladies and gentlemen, I must declare my outrage at the assertions made in this House– by people taking advantage of being seated in this House – with regard to Italy and its Government.
As everyone is aware, there is no Community policy on immigration: each individual Member State tackles the problem according to its internal rules and with its own resources. A joint debate was begun only recently and, personally, I have had the opportunity to represent this Parliament many timesin the informal meetings of immigration ministers.
It seems obvious that the attack launched against the Italian Government is political and is an attempt to exploit the situation at this particular moment in time. There is a law in Italy – the Turco-Napolitano law – introduced by a left-wing government and unchanged by the current centre-right government, Article 10 of which is being used to confront this issue.
The Court of Justice has been called upon to give its opinion, and therefore it would be more desirable to await such a decision, and not to put on political trial a government which is facing a continued state of emergency, with the arrival of thousands of impoverished people in a small areawith limited accommodation options, with the not altogether remote danger of indirectly encouraging human traffickers and terrorists.
Every possible rescue at sea is effected by the armed forces, every request and individual situation is assessed by the law enforcement agencies and competent associations. No one is mistreated, no one is imprisoned; indeed, although they come seeking asylum, they slip away from accommodation centres in their hundreds with extreme ease, disappearing throughout Italy and perhaps Europe.
Anyone who denies the embarrassment of organisations such as the UNHCR for this attack on Italy is lying; the official acts of the Italian Ministry of the Interior prove the contrary. Why do we not visit every accommodation centre in Europe? Then we can confirm the situation everywhere. Ladies and gentlemen, we must tackle this problem seriously and from a European viewpoint, and avoid bringing hypothetical political charges against a legitimate government, when such charges could tomorrow be brought against any other Member State and any other government.
Mr President, ladies and gentlemen, I shall keep this very brief as I only wish to reaffirm some of the ideas already present in the resolution.
Whilst the right to counter illegal immigration is indisputable, it is equally true that such a right must be exercised with respect for human rights and international conventions, refraining from collective expulsions and from the indifference shown by some of the receiving countries to the future fate of these people, particularly when they are repatriated to countries that have not signed international conventions, such as Libya.
These are the two points that have been raised on the Lampedusa case, not by those seeking to exploit the situation,but by the United Nations High Commission for Refugees and by the Court of Strasbourg itself, which has asked Italy to clarify its position before the start of May. We are in a situation in which, to my mind, we, as Europeans, have an element of prestige that is also recognised by countries that do not respect human rights, which is precisely that we respect those rights, or strive to. Let us please not lose this element of civilisation.
Mr President, what is the connection between the Western Sahara, the topic before last in our debate, and Lampedusa, which we are discussing now? At the beginning of the 1980s, this House – on another Thursday afternoon – held an urgent debate on North Africa. The topic was the Western Sahara and Gaddafi’s influence in North Africa. This House was, on that occasion, forthrightly critical of Gaddafi, as was the then Italian government under its then Prime Minister Andreotti, and in consequence of that, Gaddafi had missiles fired at the little island, which was the first time that Lampedusa became known around the world. What that highlights is Lampedusa’s exposed position off the coast of Africa and the Libyan mainland.
What is happening on Lampedusa is not about one or two immigrants landing on it here and there; what is going on there is systematic and brutal trafficking in human beings. People are quite deliberately being brought to Lampedusa via Libya and from there on smuggled into the European Union. As soon as they are on the European mainland, they can get to Munich, Strasbourg, The Hague or wherever, without once being checked up on. If we do not want this systematic traffic in human beings to continue, we have to act, and act together. This issue is, for that reason, too important for us to allow it to be downgraded to a cheap way of scoring points in an election.
If we are going to talk as if we were fighting an election, then I would like to say that I was advocating years ago that we should lay down common quotas for refugees, sharing the burden between the Member States and bringing their standards for refugees and asylum seekers into line, arguing that what we needed most of all was fixed quotas in order to share the burden. Who or what was it that did nothing to achieve this? The Commission, which was then under Mr Prodi! He, then, the leader of the Italian opposition, should clean his own side of the street first. This is not about domestic policy on the cheap; instead, we should discharge our responsibility as Europeans.
Mr President, Mr Posselt, we have to accept our responsibilities to ensure that the credibility of Parliament is defended in relation to human rights and humanitarian norms. We have an obligation to raise the question of Lampedusa and the appalling treatment of the hundreds of poor and weak people who are deported by the Italian Government to a regime which would not qualify for membership of this Union.
If we are to have any credibility whatsoever in relation to human rights and international law we must insist that all Member States respect those norms. The Italian Government is not respecting those norms by any measure, and I would urge the Commission to insist that the Italian Government – and indeed any other Member State, if it is in breach of these norms – be hauled before the European Court of Justice to ensure that these laws are respected.
I want to draw particular attention to paragraph 4 of this resolution, which refers to Article 6 of the Treaty on European Union, and also to paragraph 9. I urge the Commission to press the Libyan Government to stop arbitrary arrests of those whom they consider to be migrants, and to respect the Geneva Convention and the mandate of the High Commissioner for Refugees.
. Mr President, the Commission followed the events in Lampedusa very closely and contacts were made with Mr Pisanu, the Italian Minister of Internal Affairs in order to obtain certain clarifications. To date the Italian authorities maintain that all measures taken in respect of those that arrived irregularly on the island of Lampedusa were not in breach of international obligations. They have promised to send the Commission a detailed report on the events which took place, and also on the actions taken in order to guarantee respect for the fundamental rights of all persons concerned.
The Commission has encouraged the Italian Government to adopt measures that guarantee the right of each individual to submit an asylum request, and not to expel anybody while a decision on the request is pending. I would like to mention the Council Directive on minimum standards on procedures in Member States for granting and withdrawing refugee status, which aims to provide a level playing field common to all Member States. This concerns procedures to be applied to asylum-seekers and will be formally adopted by the Council after Parliament gives its opinion in June, thus paving the way for its transposition by Member States into their national legislation.
I would also like to underline that, in the absence of Community legislation on the matter, the assessment of whether the Italian authorities have contravened their international obligations under the Geneva Convention lies with the national jurisdictions. Having said that, the Commission will continue to follow this matter very closely. I emphasise that addressing the pressures underlying forced migratory movements, particularly in the Mediterranean region, is a priority for the European Union. It is thus the Commission’s intention to continue working towards this objective, while at the same time ensuring that the rights of those in need of international protection are respected.
The Commission is aware of the concerns expressed by NGOs and UNHCR on Libya’s respect of human rights, in particular as regards refugees’ protection. During the mission the Commission conducted in Libya at the end of 2004 concerning illegal immigration, issues relating to human rights and asylum were given particular importance. Meetings were held with the Gadaffi Foundation and UNHCR. The Commission considers that such issues should be part of any possible future cooperation with Libya on illegal immigration.
I would like to emphasise that EU regional cooperation with countries generating migrants and refugees must be firmly grounded in the principles of respect for human rights.
The debate is closed.
The vote will take place immediately.
We shall now proceed to the vote.
Mr President, I am speaking on behalf of my group. There has been a technical glitch. We had asked for the final vote on the other group’s motion on Lampedusa to be by roll call. That has gone astray for some reason. On behalf of my group, I ask you to conduct the final vote on the Lampedusa resolution by roll call.
I declare the session of the European Parliament adjourned.